


--------------------------------------------------------------------------------



CREDIT AGREEMENT

DATED AS OF JUNE 26, 2014


BETWEEN
 

THE NEW HOME COMPANY INC.,
a Delaware corporation
U.S. BANK NATIONAL ASSOCIATION
D/B/A HOUSING CAPITAL COMPANY,
a national banking association,
as Administrative Agent, lead arranger and book manager,


U.S. BANK NATIONAL ASSOCIATION
D/B/A HOUSING CAPITAL COMPANY,
a national banking association,
as a Lender, LC Issuer and Swing Line Lender,

AND


The other Lenders from
Time to Time Parties Hereto







--------------------------------------------------------------------------------




 
 
 
 
 
 




--------------------------------------------------------------------------------




Table of Contents
 
 
Page
ARTICLE I
DEFINITIONS
1
 
 
 
ARTICLE II
THE CREDITS
27
Section 2.1
Commitment
27
Section 2.2
Determination of Dollar Amounts; Required Payments; Termination
27
Section 2.3
Ratable Loans; Types of Advances
28
Section 2.4
Swing Line Loans
28
Section 2.5
Commitment Fee
30
Section 2.6
Minimum Amount of Each Advance
30
Section 2.7
Reductions in Aggregate Commitment; Optional Principal Payments
30
Section 2.8
Method of Selecting Types and Interest Periods for New Revolving Advances
31
Section 2.9
Conversion and Continuation of Outstanding Advances; Maximum Number of Interest
Periods
31
Section 2.10
Interest Rates
32
Section 2.11
Rates Applicable After Event of Default
32
Section 2.12
Method of Payment
32
Section 2.13
Noteless Agreement; Evidence of Indebtedness
33
Section 2.14
Telephonic Notices
34
Section 2.15
Interest Payment Dates; Interest and Fee Basis
34
Section 2.16
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
34
Section 2.17
Lending Installations
34
Section 2.18
Non-Receipt of Funds by the Administrative Agent
35
Section 2.19
Facility LCs
35
Section 2.20
Replacement of Lender
40
Section 2.21
Limitation of Interest
41
Section 2.22
Defaulting Lenders
42
Section 2.23
Returned Payments
46
Section 2.24
Extension of Facility Termination Date
46
 
 
 
ARTICLE III
YIELD PROTECTION; TAXES
47
Section 3.1
Yield Protection
47
Section 3.2
Changes in Capital Adequacy Regulations
48
Section 3.3
Availability of Types of Advances; Adequacy of Interest Rate
48
Section 3.4
Funding Indemnification
48
Section 3.5
Taxes
49
Section 3.6
Selection of Lending Installation; Mitigation Obligations; Lender Statements;
Survival of Indemnity
53


 
i
 
 
 
 




--------------------------------------------------------------------------------




Section 3.7
Cutoff
53
 
 
 
ARTICLE IV
CONDITIONS PRECEDENT
53
Section 4.1
Initial Credit Extension
53
Section 4.2
Each Credit Extension
55
 
 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
55
Section 5.1
Existence and Standing
56
Section 5.2
Authorization and Validity
56
Section 5.3
No Conflict; Government Consent
56
Section 5.4
Financial Statements
57
Section 5.5
Material Adverse Change
57
Section 5.6
Taxes
57
Section 5.7
Litigation and Contingent Obligations
57
Section 5.8
Subsidiaries
57
Section 5.9
ERISA
57
Section 5.10
Accuracy of Information
58
Section 5.11
Regulation U
58
Section 5.12
Material Agreements
58
Section 5.13
Compliance With Laws
58
Section 5.14
Ownership of Properties
58
Section 5.15
Plan Assets; Prohibited Transactions
59
Section 5.16
Environmental Matters
59
Section 5.17
Investment Company Act
59
Section 5.18
Insurance
59
Section 5.19
Intentionally Omitted
59
Section 5.20
Solvency
59
Section 5.21
No Default
60
 
 
 
ARTICLE VI
COVENANTS
60
Section 6.1
Financial Reporting
60
Section 6.2
Use of Proceeds
61
Section 6.3
Notice of Material Events
62
Section 6.4
Conduct of Business
62
Section 6.5
Taxes
62
Section 6.6
Insurance
63
Section 6.7
Compliance with Laws and Material Contractual Obligations
63
Section 6.8
Maintenance of Properties
63
Section 6.9
Books and Records; Inspection
63
Section 6.10
Payment of Obligations
63


 
ii
 
 
 
 




--------------------------------------------------------------------------------




Section 6.11
Restrictions on Other Indebtedness
63
Section 6.12
Merger
64
Section 6.13
Sale of Assets
65
Section 6.14
Investments and Acquisitions
66
Section 6.15
Liens
67
Section 6.16
Affiliates
69
Section 6.17
Modification of Certain Indebtedness
69
Section 6.18
Restricted Payment; Repurchase of Stock
69
Section 6.19
Financial Covenants and Tests
69
Section 6.20
Guaranty
70
Section 6.21
Negative Pledge
71
Section 6.22
Operating Accounts
71
 
 
 
ARTICLE VII
DEFAULTS
71
Section 7.1
Events of Default
71
Section 7.2
No Defaults
73
 
 
 
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
74
Section 8.1
Acceleration; Remedies
74
Section 8.2
Application of Funds
75
Section 8.3
Amendments
76
Section 8.4
Preservation of Rights
76
 
 
 
ARTICLE IX
GENERAL PROVISIONS
77
Section 9.1
Survival of Representations
77
Section 9.2
Governmental Regulation
77
Section 9.3
Headings
77
Section 9.4
Entire Agreement
77
Section 9.5
Several Obligations; Benefits of this Agreement
77
Section 9.6
Expenses; Indemnification
77
Section 9.7
Numbers of Documents
79
Section 9.8
Accounting
79
Section 9.9
Severability of Provisions
79
Section 9.10
Nonliability of Lenders
79
Section 9.11
Confidentiality
79
Section 9.12
Nonreliance
80
Section 9.13
Disclosure
80
Section 9.14
USA PATRIOT ACT NOTIFICATION
80
 
 
 
ARTICLE X
THE ADMINISTRATIVE AGENT
80


 
iii
 
 
 
 




--------------------------------------------------------------------------------




Section 10.1
Appointment; Nature of Relationship
80
Section 10.2
Powers
81
Section 10.3
General Immunity
81
Section 10.4
No Responsibility for Loans, Recitals, etc
81
Section 10.5
Action on Instructions of Lenders
81
Section 10.6
Employment of Agents and Counsel
82
Section 10.7
Reliance on Documents; Counsel
82
Section 10.8
Administrative Agent’s Reimbursement and Indemnification
82
Section 10.9
Notice of Event of Default
83
Section 10.10
Rights as a Lender
83
Section 10.11
Lender Credit Decision, Legal Representation
83
Section 10.12
Successor Administrative Agent
84
Section 10.13
Administrative Agent and Arranger Fees
84
Section 10.14
Delegation to Affiliates
85
Section 10.15
Arranger and Book Runner
85
Section 10.16
No Advisory or Fiduciary Responsibility
85
 
 
 
ARTICLE XI
RATABLE PAYMENTS
86
Section 11.1
Ratable Payments
86
 
 
 
ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
86
Section 12.1
Successors and Assigns
86
Section 12.2
Participations
87
Section 12.3
Assignments
88
 
 
 
ARTICLE XIII
NOTICES
90
Section 13.1
Notices; Effectiveness; Electronic Communication
90
 
 
 
ARTICLE XIV
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
92
Section 14.1
Counterparts; Effectiveness
92
Section 14.2
Electronic Execution of Assignments
92
 
 
 
ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
92
Section 15.1
CHOICE OF LAW
92
Section 15.2
CONSENT TO JURISDICTION
92
Section 15.3
WAIVER OF JURY TRIAL
93






 
iv
 
 
 
 




--------------------------------------------------------------------------------




CREDIT AGREEMENT
This Credit Agreement (the “Agreement”), dated as of June 26, 2014, is among The
New Home Company Inc., a Delaware corporation, the Lenders and U.S. Bank
National Association d/b/a Housing Capital Company, a national banking
association, as LC Issuer, Swing Line Lender and Administrative Agent. The
parties hereto agree as follows:
ARTICLE I
DEFINITIONS


As used in this Agreement:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Guarantors (i) acquires any going business or all or substantially all of
the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
“Act” is defined in Section 9.14.
“Adjusted Leverage Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) of (i) (A) Consolidated Indebtedness outstanding on
such date, plus (B) to the extent not otherwise consolidated into the
Consolidated Indebtedness of the Borrower, the Joint Venture Debt outstanding on
such date, to (ii) (A) Consolidated Tangible Net Worth of the Borrower as of
such date, plus (B) to the extent not otherwise consolidated into the
Consolidated Tangible Net Worth of the Borrower, the Consolidated Tangible Net
Worth of each Joint Venture as of such date.
“Adjusted Leverage Test” is defined in Section 6.19(c).
“Administrative Agent” means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to ARTICLE X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to ARTICLE X.
“Advance” means a borrowing hereunder, (i) made by some or all of the Lenders on
the same Borrowing Date, or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurocurrency Loans, for the same Interest Period. The term “Advance” shall
include Swing Line Loans unless otherwise expressly provided.
“Affected Lender” is defined in Section 2.20.

 
1
 
 
 
 




--------------------------------------------------------------------------------




“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries.
“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as increased or reduced from time to time pursuant to the terms hereof.
As of the date of this Agreement, the Aggregate Commitment is One Hundred
Twenty-Five Million Dollars ($125,000,000.00).
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.
“Agreement” means this Credit Agreement, as it may be amended or modified and in
effect from time to time.
“Agreement Accounting Principles” is defined in Section 9.8.
“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
Commitment Fees are accruing on the Available Aggregate Commitment at such time
as set forth in the Pricing Schedule.
“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means U.S. Bank, in its capacity as Lead Arranger and Book Runner.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Authorized Officer” means any of the Chief Executive Officer, Chief Financial
Officer, Senior Vice President of Finance, Corporate Controller of the Borrower,
and such other officers of the Borrower as the Borrower may designate from time
to time in writing, in each case, acting singly.
“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.
“Base Rate” means, for any day, a rate of interest per annum equal to the
Eurocurrency Rate for a one month Interest Period on such day (or if such day is
not a Business Day, the immediately preceding Business Day) for Dollars,
provided that, for the avoidance of doubt, the Eurocurrency Rate for any day
shall be based on the rate reported by the applicable financial information
service at approximately 11:00 a.m. London time on such day. Notwithstanding the
immediately preceding sentence, if on any date for determining the one-month
LIBOR rate, Administrative Agent shall determine (which determination shall be
conclusive in the absence of manifest error) that (a) because

 
2
 
 
 
 




--------------------------------------------------------------------------------




of circumstances affecting the Money Markets, adequate and fair means do not
exist for ascertaining the one-month LIBOR rate, or (b) it is unlawful for any
Lender to maintain any advance of the Loans at a rate based on the one-month
LIBOR rate, Administrative Agent shall promptly give to Borrower and each Lender
telephonic notice (confirmed as soon as practicable in writing) of the nature
and effect of such circumstances and/or illegality. After receipt of such notice
and during the existence of such circumstances and/or illegality, the interest
rate applicable to the outstanding principal balance shall be determined based
upon an alternate index selected by Administrative Agent, in its sole
discretion, reasonably comparable to that of one-month LIBOR, intended to
generate a return substantially the same as that generated by the one-month
LIBOR rate, and all references in the Loan Documents to the Base Rate shall be
deemed to be references to such alternate index while such rate is in effect. 
Administrative Agent’s internal records of applicable interest rates shall be
determinative in the absence of manifest error. Each change in the Base Rate
shall become effective without prior notice to Borrower automatically as of the
opening of business on the date of such change in the Base Rate.
“Base Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.
“Base Rate Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the Base Rate.
“Book Value” means, with respect to any Property at anytime, the book value of
such Property as determined in accordance with GAAP at such time.
“Borrower” means The New Home Company Inc., a Delaware corporation, and its
successors and assigns.
“Borrowing Base” means, with respect to an Inventory Valuation Date for which it
is to be determined, an amount equal to the sum (without duplication) of the
following assets of the Borrower and each Guarantor (but only to the extent that
such assets are Qualified Real Property Inventory, and are not subject to any
Liens other than Permitted Liens):
(i)
one hundred percent (100%) of Unrestricted Cash in excess of the Minimum
Liquidity Amount;

(ii)
the Book Value of Presold Units, multiplied by ninety percent (90%); plus

(iii)
the Book Value of Model Units, multiplied by eighty percent (80%); plus

(iv)
the Book Value of Speculative Units (other than such Speculative Units, if any,
as are excluded from the Borrowing Base pursuant to the provisions of Section
6.19(f), multiplied by eighty percent (80%); plus

(v)
the Book Value of Finished Lots, multiplied by sixty-five percent (65%); plus


 
3
 
 
 
 




--------------------------------------------------------------------------------




(vi)
the Book Value of Land Under Development, multiplied by sixty-five percent
(65%); plus

(vii)
the Book Value of Entitled Land, multiplied by fifty percent (50%);

provided, however:
(a)    from and after March 31, 2015, the Borrowing Base shall not include any
amounts under clauses (v), (vi) and (vii) to the extent the aggregate of such
amounts exceed 50% of the Borrowing Base.
(b)    from and after March 31, 2015, the amount included in the Borrowing Base
under clause (vii) shall not exceed 25% of the aggregate amount included in the
Borrowing Base under clauses (v), (vi) and (vii).
(b)    the advance rate for Spec Units (other than Model Units) shall decrease
to 25% for any Housing Unit that has been a Spec Unit for more than 360 days;
and
(c)    the advance rate for Model Units shall decrease to 0% for any Housing
Unit that has been a Model Unit for more than 180 days following the sale of the
last production Housing Unit in the applicable project relating to such Model
Unit.
“Borrowing Base Certificate” means a certificate executed by an Authorized
Officer, substantially in the form of the pro forma certificate attached hereto
as Exhibit H (with such modifications to such form as may be reasonably
requested by the Administrative Agent or the Required Lenders from time to
time), setting forth the Borrowing Base and the component calculations in
respect of the foregoing.
“Borrowing Base Debt” at any date, without duplication (a) all indebtedness for
borrowed money of the Loan Parties and their respective Subsidiaries determined
on a consolidated basis (including, without limitation, all Loans); plus (b) all
indebtedness for borrowed money with recourse to any limited or general
partnership in which any Loan Party or any of their respective Subsidiaries is a
general partner; plus (c) the sum of (i) all reimbursement obligations with
respect to drawn Financial Letters of Credit and drawn Performance Letters of
Credit (excluding any portion of the actual or potential obligations that are
secured by cash collateral) and (ii) the maximum amount available to be drawn
under all undrawn Financial Letters of Credit, in each case issued for the
account of, or guaranteed by, any Loan Party or any of their respective
Subsidiaries (excluding any portion of the actual or potential obligations that
are secured by cash collateral); plus (d) the aggregate outstanding principal
balance of indebtedness for borrowed money of third parties covered by repayment
guarantees of any Loan Party or any of their respective Subsidiaries (excluding,
however, any repayment guarantees of Secured Project Debt); plus (e) all
Obligations (including all Rate Management Obligations to the extent due and
owing) of any Loan Party and any of their respective Subsidiaries; and plus (f)
Contingent Obligations that are due and payable at the time of determination;
provided, however, “Borrowing Base Debt” excludes (i) Indebtedness of any
Non-Guarantor Subsidiary, (ii) Indebtedness of the Borrower to a Guarantor, a
Guarantor to the Borrower,

 
4
 
 
 
 




--------------------------------------------------------------------------------




or a Guarantor to another Guarantor, and (iii) Secured Project Debt permitted
pursuant to Section 6.11(k).
“Borrowing Date” means a date on which an Advance is made or a Facility LC is
issued hereunder.
“Borrowing Notice” is defined in Section 2.8.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York City, New York and London, England
for the conduct of substantially all of their commercial lending activities,
interbank wire transfers can be made on the Fedwire system and dealings in
Dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in New York City, New York for the conduct of substantially all of their
commercial lending activities and interbank wire transfers can be made on the
Fedwire system.
“Capital Stock” means any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) equity of any Person, including any preferred stock, but
excluding any debt securities convertible into such equity.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
“Cash Collateralize” means to deposit in the Facility LC Collateral Account or
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of one or more of the applicable LC Issuers or Lenders, as collateral
for LC Obligations or obligations of Lenders to fund participations in respect
of LC Obligations, cash or deposit account balances or, if the Administrative
Agent and the applicable LC Issuers shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the applicable LC Issuers. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means Investments that would be set forth in a consolidated
balance sheet of Borrower in conformity with Agreement Accounting Principles
under the heading “cash and cash equivalents.”
“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the U.S. Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 50% or more of the outstanding shares of voting stock
of the Borrower on a fully diluted basis; or (ii) within any twelve-

 
5
 
 
 
 




--------------------------------------------------------------------------------




month period, occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Borrower by Persons who were neither (x) nominated
by the board of directors of the Borrower nor (y) appointed by directors so
nominated.
“Change in Law” is defined in Section 3.1.
“Class,” when used in reference to any Loan or Advance, refers to whether such
Loan, or the Loans comprising such Advance, are Revolving Loans or Swing Line
Loans.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Collateral Shortfall Amount” is defined in Section 8.1.
“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Facility LCs issued upon the application of and Swing
Line Loans made to, the Borrower, in an amount not exceeding the amount set
forth in Schedule 1, as it may be modified (i) pursuant to Section 2.7, (ii) as
a result of any assignment that has become effective pursuant to Section 12.3(c)
or (iii) otherwise from time to time pursuant to the terms hereof.
“Commitment Fee” is defined in Section 2.5.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.
“Computation Date” is defined in Section 2.2.
“Consolidated EBITDA” means, for any period, without duplication, the following,
all as determined on a consolidated basis for the Borrower in conformity with
Agreement Accounting Principles,
(i)
Consolidated Net Income, plus

(i)
to the extent deducted from revenues in determining the Consolidated Net Income
of the Borrower, (a) Consolidated Interest Expense, (b) expenses for income
taxes paid or accrued, (c) depreciation expense, (d) amortization expense, (e)
other non-cash charges and expenses, and (e) any losses arising outside of the
ordinary course of business, less

(ii)
to the extent added to revenues in determining the Consolidated Net Income of
the Borrower, any gains arising outside of the ordinary course of business.

“Consolidated Indebtedness” means, at any date, the sum of (i) all Borrowing
Base Debt, plus (ii) all Secured Project Debt, plus (iii) the amount of all
liabilities (without duplication of any liabilities included in Borrowing Base
Debt or Secured Project Debt) reflected on the most recently delivered
consolidated balance sheet of the Borrower prepared in conformity with Agreement
Accounting Principles, but excluding all liabilities (other than indebtedness
for financing insurance

 
6
 
 
 
 




--------------------------------------------------------------------------------




premiums) from such balance sheet consisting of the amounts listed under the
line items for “Accounts Payable,” “Accrued Liabilities,” and “Other” (provided,
however that the exclusion for “Other” amounts shall not exceed $5,000,000).
“Consolidated Interest Expense” means, for any period and without duplication,
the aggregate amount of interest expense, capitalized interest and interest
included as a component of cost of sales for such period, determined on a
consolidated basis for the Borrower in accordance with Agreement Accounting
Principles.
“Consolidated Interest Incurred” means, for any period and without duplication
and determined in each case in accordance with Agreement Accounting Principles
on a consolidated basis, the aggregate amount of interest incurred, whether such
interest was expensed or capitalized, paid, accrued or scheduled to be paid or
accrued during such period, by the Borrower, including, without limitation,
imputed interest included on Capitalized Lease Obligations, all commissions,
discounts and other fees and charges owed with respect to Letters of Credit and
bankers’ acceptance financing, the net costs associated with Rate Management
Transactions, amortization of other financing fees and expenses, the interest
portion of any deferred payment obligation, amortization of discount or
premiums, if any, and all other noncash interest expense, other than interest
and other charges amortized to cost of sales. Consolidated Interest Incurred
includes, with respect to the Borrower and Guarantors, without duplication, all
interest attributable to discontinued operations for such period and all
interest actually paid by the Borrower or any Guarantor under any Contingent
Obligation during such period.
“Consolidated Net Income” means, for any period, the net income of the Borrower
on a consolidated basis for such period, determined in conformity with Agreement
Accounting Principles.
“Consolidated Tangible Net Worth” means, at any date, the stockholders’ equity
of the Borrower (or other Person to the extent the context so requires)
determined on a consolidated basis in conformity with Agreement Accounting
Principles less (a) its consolidated intangible assets determined in accordance
with Agreement Accounting Principles, and (b) loans and advances to directors,
officers and employees of the Borrower (excluding (i) loans for purposes of
exercising options to purchase capital stock in the Borrower to the extent not
otherwise netted out in the determination of stockholders’ equity, (ii) any
arms-length mortgage loans made by any Subsidiary in the ordinary course of such
Subsidiary’s business, and (iii) any advances made to employees in the ordinary
course of business for travel and other items, not to exceed $500,000 in the
aggregate).
“Consolidated Tangible Net Worth Test” is defined in Section 6.19(a).
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the

 
7
 
 
 
 




--------------------------------------------------------------------------------




obligations of any such Person as general partner of a partnership with respect
to the liabilities of the partnership.
“Conversion/Continuation Notice” is defined in Section 2.9.
“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Declining Lender” is defined in Section 2.24.
“Declining Lender’s Termination Date” is defined in Section 2.24.
“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.
“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
after the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or waived, or (ii) pay to the Administrative Agent, the LC
Issuers, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Facility
LCs or Swing Line Loans) within two (2) Business Days after the date when due,
(b) has notified the Borrower, the Administrative Agent, the LC Issuers or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets (other than an
Undisclosed Administration), including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such a capacity;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any

 
8
 
 
 
 




--------------------------------------------------------------------------------




direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.22(b)) upon delivery of written notice of such determination to the Borrower,
the LC Issuers, the Swing Line Lender and each Lender.
“Dollar” and “$” means the lawful currency of the United States of America.
“Dollar Amount” means, on any date of determination, with respect to any amount
in Dollars, such amount.
“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied.
“Eligible Assignee” means (i) a Lender (ii) an Approved Fund; (iii) a commercial
bank organized under the laws of the United States, or any state thereof, and
having total assets in excess of $3,000,000,000, calculated in accordance with
the accounting principles prescribed by the regulatory authority applicable to
such bank in its jurisdiction of organization; (iv) a commercial bank organized
under the laws of any other country that is a member of the OECD or a political
subdivision of any such country, and having total assets in excess of
$3,000,000,000, calculated in accordance with the accounting principles
prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization, so long as such bank is acting through a branch or
agency located in the country in which it is organized or another country that
is described in this clause (iv); or (v) the central bank of any country that is
a member of the OECD; provided, however, that neither the Borrower nor an
Affiliate of the Borrower shall qualify as an Eligible Assignee.
“Entitled Land” means parcels of land owned by the Borrower or any Guarantor
which are zoned for the construction of single-family dwellings, whether
detached or attached (excluding mobile homes); provided, however, that the term
“Entitled Land” shall not include Land Under Development, Finished Lots or any
real property upon which the construction of Housing Units has commenced (as
described in the definition of “Housing Unit”).
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) personal injury or property damage relating
to the release or discharge of Hazardous Materials, (iii) emissions, discharges
or releases of pollutants, contaminants, hazardous substances or wastes into
surface water, ground water or land, or (iv) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof.

 
9
 
 
 
 




--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 303(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of withdrawal liability under
Section 4201 of ERISA or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.
“Eurocurrency Base Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the applicable interest settlement rate for deposits
in Dollar LIBOR appearing on the applicable Reuters Screen LIBOR01 (or on any
successor or substitute page on such screen) as of 11:00 a.m. (London time) on
the Quotation Date for such Interest Period, and having a maturity equal to such
Interest Period, provided that, if the applicable Reuters Screen LIBOR01 for
Dollar LIBOR (or any successor or substitute page) is not available to the
Administrative Agent for any reason, the applicable Eurocurrency Base Rate for
the relevant Interest Period shall instead be the applicable interest settlement
rate for deposits in Dollar LIBOR as reported by any other generally recognized
financial information service selected by the Administrative Agent as of 11:00
a.m. (London time) on the Quotation Date for such Interest Period, and having a
maturity equal to such Interest Period, provided that, if no such interest
settlement rate is available to the Administrative Agent, the applicable
Eurocurrency Base Rate for the relevant Interest Period shall instead be the
rate determined by the Administrative Agent to be the rate at which the
Administrative Agent or one of its Affiliate banks offers to place deposits in
Dollars with first-class banks in the interbank market at approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of

 
10
 
 
 
 




--------------------------------------------------------------------------------




such Interest Period, in the approximate amount of the Administrative Agent’s
relevant Eurocurrency Loan and having a maturity equal to such Interest Period.
“Eurocurrency Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the applicable Eurocurrency Rate.
“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Base Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (ii) the Applicable Margin.
“Event of Default” is defined in ARTICLE VII.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or applicable Lending Installation, the LC Issuers, and the
Administrative Agent (each a “Recipient”) or required to be withheld or deducted
from a payment to a Recipient, (a) Taxes imposed on its overall net income,
franchise Taxes, and branch profits Taxes , in each case, (i) imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Non-U.S.
Lender, any withholding tax that is imposed on amounts payable to such Non-U.S.
Lender pursuant to the laws in effect at the time such Non-U.S. Lender becomes a
party to this Agreement or designates a new Lending Installation, except in each
case to the extent that, pursuant to Section 3.5(a), amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Installation, or is attributable to the Non-U.S. Lender’s failure to
comply with Section 3.5(f), (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.5(f) and (d) any U.S. federal withholding taxes imposed
by FATCA.
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
“Extension Date” is defined in Section 2.24.

 
11
 
 
 
 




--------------------------------------------------------------------------------




“Extension Request” is defined in Section 2.24.
“Facility LC” means any Letter of Credit issued by an LC Issuer in accordance
with Section 2.19.
“Facility LC Application” is defined in Section 2.19(c).
“Facility LC Collateral Account” is defined in Section 2.19(k).
“Facility LC Sublimit” means Ten Million and No/100 Dollars ($10,000,000.00).
“Facility Termination Date” means June 26, 2017, as the same may be extended as
provided in Section 2.24, or any earlier date on which the Aggregate Commitment
is reduced to zero or otherwise terminated pursuant to the terms hereof.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. (Pacific
time) on such day on such transactions received by the Administrative Agent from
three (3) Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.
“Fee Letter” is defined in Section 10.13.
“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction.
“Financial Letter of Credit” means a Letter of Credit that is not a Performance
Letter of Credit.
“Finished Lots” means parcels of land owned by the Borrower or any Guarantor
which are duly recorded and platted for the construction of single-family
dwelling units, whether detached or attached (but excluding mobile homes) and
zoned for such use, with respect to which all requisite governmental consents
and approvals required for a building permit to be issued have been, or could be
(with no further material actions, other than the payment of fees) obtained;
provided, however, that the term “Finished Lots” shall not include any real
property upon which the construction of a Housing Unit has commenced (as
described in the definition of “Housing Unit”).
“Fitch” means Fitch, Inc.

 
12
 
 
 
 




--------------------------------------------------------------------------------




“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an LC Issuer, such Defaulting Lender’s ratable share of the LC
Obligations with respect to Facility LCs issued by such LC Issuer other than LC
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s ratable share of outstanding Swing Line Loans made by the Swing Line
Lender other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4, subject at all
times to Section 9.8.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervisory
Practices or any successor or similar authority to any of the foregoing).
“Guarantor” means the Subsidiaries listed on Schedule 3 hereto, and each
Subsidiary that becomes a party to the Guaranty after the date hereof pursuant
to the terms of Section 6.20(a), and their respective successors and assigns
(excluding any Guarantor released from the Guaranty in accordance with the terms
of this Agreement).
“Guaranty” means that certain Guaranty dated as of the date hereof executed by
each of the Guarantors in the form attached hereto as Exhibit E, as amended,
restated, supplemented or otherwise modified, renewed or replaced from time to
time pursuant to the terms hereof and thereof.
“Hazardous Material” means any explosive or radioactive substances or wastes,
any hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and any other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law, stated as a
rate per annum.

 
13
 
 
 
 




--------------------------------------------------------------------------------




“Homebuilding Subsidiary” means any wholly-owned Subsidiary that is engaged in
the homebuilding business.
“Housing Unit” means a single-family dwelling (where construction has
commenced), whether detached or attached (including condominiums but excluding
mobile homes), including the parcel of land on which such dwelling is located,
that is or will be available for sale by the Borrower or a Guarantor.  The
construction of a Housing Unit shall be deemed to have commenced upon
commencement of the trenching for the foundation of the Housing Unit.  Each
“Housing Unit” is either a Presold Unit, a Spec Unit or a Model Unit.
“Housing Unit Closing” means a closing of the sale of a Housing Unit by the
Borrower or a Guarantor to a bona fide purchaser for value.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, of a Person means, without duplication, such Person's
(1)
obligations for borrowed money,

(1)
obligations representing the deferred purchase price of Property or services
(other than (A) trade accounts payable and accrued expenses arising or occurring
in the ordinary course of such Person's business, and (B) obligations evidenced
by the Permitted Liens described in clause (vi) of the definition of Permitted
Liens, and (C) any earn-out, profit participation or other contingent purchase
price obligation until such obligation appears or should appear in the
liabilities section of the balance sheet of such Person and is not paid within
30 days of such date),

(1)
obligations, whether or not assumed, secured by Liens on, or payable out of the
proceeds or production from, Property now or hereafter owned or acquired by such
Person (other than the obligations evidenced by the Permitted Liens described in
clause (vi) of the definition of Permitted Liens),

(1)
obligations which are evidenced by notes, bonds, debentures, or other similar
instruments,

(1)
Capitalized Lease Obligations,

(1)
Net Mark-to-Market Exposure under Rate Management Transactions,

(1)
Contingent Obligations, including all liabilities and obligations of others of
the kind described in clauses (i) through (vi) and (viii) that such Person has
guaranteed, or that are secured by Liens on Property now or hereafter owned or
acquired by such Person (other than the obligations evidenced by the Permitted
Liens described in clause (vi) of the definition of Permitted Liens) or that are
otherwise the legal liability of such Person, and

(1)
reimbursement obligations for which such Person is obligated with respect to a
Letter of Credit (which shall be included in the face amount of such Letter of
Credit, whether


 
14
 
 
 
 




--------------------------------------------------------------------------------




or not such reimbursement obligations are due and payable), provided, however,
that any Performance Letter of Credit shall not be included in Indebtedness
unless and until such Letter of Credit is drawn upon and such draw is not
reimbursed within 10 Business Days following such draw.
(1)
all funded debt with recourse to any limited or general partnership in which any
Loan Party or any of their respective Subsidiaries is a general partner.

Indebtedness includes, without limitation, in the case of the Borrower, the
Obligations (subject to clause (viii) above).
“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes and Other Taxes.
“Interest Coverage Ratio” means, as of the last day of any fiscal quarter, (a)
Consolidated EBIDTA for the period of four consecutive fiscal quarters ending on
such date to (b) Consolidated Interest Incurred for the period of four
consecutive fiscal quarters ending on such date.
“Interest Coverage Test” is defined in Section 6.19(e).
“Interest Differential” is defined in Section 3.4.
“Interest Period” means, with respect to a Eurocurrency Advance, a period of one
(1), two (2) or three (3) months commencing on a Business Day selected by the
Borrower pursuant to this Agreement. Such Interest Period shall end on the day
which corresponds numerically to such date one (1), two (2) or three (3) months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second or third succeeding month, such Interest
Period shall end on the last Business Day of such next, second or third
succeeding month. If an Interest Period would otherwise end on a day which is
not a Business Day, such Interest Period shall end on the next succeeding
Business Day, provided, however, that if said next succeeding Business Day falls
in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day.
“Inventory Valuation Date” means the last day of the most recent calendar month
with respect to which the Borrower is requested to have delivered a Borrowing
Base Certificate pursuant to Section 6.1(d) hereof.
“Investment” of a Person means (a) any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person; (b) stocks, bonds, mutual funds,
partnership interests, notes, debentures or other securities (including warrants
or options to purchase securities) owned by such Person; (c) any deposit
accounts and certificate of deposit owned by such Person; and (d) structured
notes, derivative financial instruments and other similar instruments or
contracts owned by such Person.

 
15
 
 
 
 




--------------------------------------------------------------------------------




“Joint Venture” means a joint venture (whether in the form of a corporation, a
partnership, limited liability company or otherwise) (a) to which the Borrower
or any other Loan Party is or becomes a party (other than tenancies in common),
and (b) whether or not Borrower is required to consolidate the joint venture in
its financial statements in accordance with the Agreement Accounting Principles.
For the purposes of this definition, the Borrower’s or other Loan Party’s
investment in a joint venture shall be deemed to include any Capital Stock of
the joint venture owned by the Borrower or such Loan Party, any loans or
advances to the Borrower or such Loan Party from the joint venture, any
contractual commitment, arrangement or other agreement by the Borrower or such
Loan Party to provide funds or credit to the joint venture.
“Joint Venture Debt” at any date, without duplication, the aggregate amount of
(a) all indebtedness for borrowed money of each Joint Venture and their
respective Subsidiaries determined on a consolidated basis; plus (b) all
indebtedness for borrowed money with recourse to any limited or general
partnership in which any Joint Venture or any of their respective Subsidiaries
is a general partner; plus (c) the sum of (i) all reimbursement obligations with
respect to drawn letters of credit (whether financial or performance, but
excluding any portion of the actual or potential obligations that are secured by
cash collateral) and (ii) the maximum amount available to be drawn under all
undrawn letters of credit (whether financial or performance), in each case
issued for the account of, or guaranteed by, any Joint Venture or any of their
respective Subsidiaries (excluding any portion of the actual or potential
obligations that are secured by cash collateral); plus (d) all repayment
guarantees of any Joint Venture or any of their respective Subsidiaries of
indebtedness for borrowed money of third parties; plus (e) all obligations to
the extent due and owing by any Joint Venture and any of their respective
Subsidiaries under any Rate Management Transactions; plus (f) Contingent
Obligations that are due and payable at the time of determination; plus (g) the
amount of all liabilities (without duplication of any liabilities included in
clauses (a) through (f) above) reflected on the most recent consolidated balance
sheet of each such Joint Venture prepared in conformity with Agreement
Accounting Principles, but excluding all liabilities (other than indebtedness
for financing insurance premiums) from such balance sheet consisting of the
amounts listed under the line items for “Accounts Payable,” and “Accrued
Liabilities.”
“La Fayette Project” means that certain multi-family project located at
Subdivision Map 9193 “The Woodbury,” Lafayette, California.
“Land Under Development” means parcels of land owned by the Borrower or any
Guarantor which are zoned for the construction of single-family dwelling units,
whether attached or detached (excluding mobile homes) and upon which the
construction of site improvements has commenced and is proceeding; provided,
however, that the term “Land Under Development” shall not include (i) Finished
Lots, (ii) Entitled Land, (iii) any real property upon which the construction of
a Housing Unit has commenced, or (iv) vacant land held by the Borrower or any
Guarantor for future development or sale and designated as inactive land in the
footnotes to the Borrower’s or such Guarantor’s financial statements.
“LC Fee” is defined in Section 2.19(d).

 
16
 
 
 
 




--------------------------------------------------------------------------------




“LC Issuer” means each Lender that agrees, at the Borrower’s request, to issue
Facility LCs hereunder (or any subsidiary or affiliate of such Lender designated
by such Lender), each in its capacity as issuer of Facility LCs hereunder.
“LC Issuer’s LC Limit” means, with respect to a Lender, the amount with respect
to such Lender set forth in Schedule 4 hereto or such higher or lower amount as
shall be agreed by such Lender and the Borrower (but not to exceed, in the
aggregate as to all LC Issuers, $10,000,000). In the case of any Person that
becomes a Lender after the date hereof, such Lender’s LC Issuer’s LC Limit shall
be an amount equal to 8% of its Commitment unless such Lender and the Borrower
shall otherwise agree and so notify the Administrative Agent. A Lender or the
Borrower shall promptly notify the Administrative Agent of any change in such
Lender’s LC Issuer’s LC Limit.
“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.
“LC Payment Date” is defined in Section 2.19(e).
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes U.S. Bank in its capacity as Swing Line
Lender.
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof (in the case of the
Administrative Agent) or on its Administrative Questionnaire (in the case of a
Lender) or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.17.
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
“Leverage Ratio” means, as of any date of calculation, the ratio (expressed as a
percentage) of (i) (A) Consolidated Indebtedness outstanding on such date less
(B) Unrestricted Cash in excess of $5,000,000 on such date to (ii) (A) the sum
of Consolidated Indebtedness on such date plus (B) Consolidated Tangible Net
Worth on such date less (C) Unrestricted Cash in excess of $5,000,000 on such
date.
“Leverage Test” is defined in Section 6.19(b).
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
“Loan” means a Revolving Loan or a Swing Line Loan.

 
17
 
 
 
 




--------------------------------------------------------------------------------




“Loan Documents” means this Agreement, the Facility LC Applications, the
Guaranty, any Note or Notes executed by the Borrower in connection with this
Agreement and payable to a Lender, now or in the future, the Reference Agreement
and any other instruments, documents and agreements executed by the Borrower or
the Guarantors for the benefit of the Administrative Agent or any Lender in
connection with this Agreement.
“Loan Party” or “Loan Parties” means, individually or collectively, the Borrower
and the Guarantors.
“Mariners Island Project” means that certain multi-family project located in San
Mateo, California, bearing APN #035-503-390.
“Marketable Securities” means Investments that would be set forth in a
consolidated balance sheet of Borrower (in a manner consistent with the
financial statements referenced in Section 5.4) under the heading “marketable
securities.”
“Material Adverse Effect” means a material adverse effect, based on commercially
reasonable standards, on (i) the business, Property, financial condition, or
results of operations of the Borrower and Guarantors, taken as a whole, (ii) the
ability of the Borrower and the Guarantors, taken as a whole, to perform their
obligations under the Loan Documents, or (iii) the validity or enforceability
under applicable law of any of the Loan Documents or the rights or remedies of
Administrative Agent, Lenders or any LC Issuer thereunder (except that, as to
clause (iii), a Material Adverse Effect may not result solely from the acts or
omissions of the Administrative Agent or any Lender). Items disclosed by the
Borrower in its form 10-Q and form 10-K or any other filings with the Securities
and Exchange Commission shall not be deemed to have a Material Adverse Effect
solely because of such disclosure, and the existence and content of such
disclosure shall not be prima facie evidence of a Material Adverse Effect.
“Material Indebtedness” means Indebtedness of the Borrower or any Guarantor in
an outstanding principal amount of $1,000,000 or more in the aggregate (or the
equivalent thereof in any currency other than Dollars).
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).
“Material Portion” has the meaning set forth in Section 6.13(c).
“Minimum Collateral Amount” means, with respect to a Defaulting Lender, at any
time, (i) with respect to Cash Collateral consisting of cash or deposit account
balances, an amount equal to 105% of the Fronting Exposure of each LC Issuer
with respect to such Defaulting Lender for all Facility LCs issued and
outstanding at such time and (ii) otherwise, such lesser amount determined by
the Administrative Agent and the applicable LC Issuer in their sole discretion.
“Minimum Liquidity Amount” has the meaning set forth in Section 6.19(c).

 
18
 
 
 
 




--------------------------------------------------------------------------------




“Model Unit” means a Housing Unit constructed initially for inspection by
prospective purchasers that is not intended to be sold until all or
substantially all other Housing Units in the applicable subdivision are sold.
“Modify” and “Modification” are defined in Section 2.19(a).
“Money Markets” refers to one or more wholesale funding markets available to
Administrative Agent and Lenders, including negotiable certificates of deposit,
commercial paper, Eurocurrency deposits, bank notes, federal funds and others.
“Monthly Payment Date” means the first (1st) day of each month, provided, that
if such day is not a Business Day, the Monthly Payment Date shall be the
immediately succeeding Business Day.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any ERISA Affiliate
is a party to which more than one employer is obligated to make contributions.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).
“Net Worth” means, at any date as to each Home Building Subsidiary, the sum of
(A) all stockholders’ equity of such Home Building Subsidiary, less (B) all
loans or advances made by such Home Building Subsidiary to the Borrower or any
Guarantor and outstanding at such date, all as determined on a consolidated
basis in conformity with Agreement Accounting Principles.
“Non-Cash Collateralized Letters of Credit” is defined in Section 2.19(l).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Guarantor Subsidiary” means each Subsidiary of the Borrower that is not a
Guarantor.
“Non-U.S. Lender” means a Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.
“Note” is defined in Section 2.13(d).

 
19
 
 
 
 




--------------------------------------------------------------------------------




“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Obligations, all Rate Management Obligations provided to the
Borrower or any Guarantor by the Administrative Agent or any other Lender or any
Affiliate of any of the foregoing, all accrued and unpaid fees, and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders or to any Lender, the Administrative Agent, any LC Issuer or any
indemnified party arising under the Loan Documents; provided, that obligations
in respect of Rate Management Obligations shall only constitute “Obligations” if
owed to the Administrative Agent or if the Administrative Agent shall have
received notice from the relevant Lender not later than sixty (60) days after
such Rate Management Obligations have been provided; provided, further, that
“Obligations” shall exclude all Excluded Swap Obligations.
“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
“Operating Lease Obligations” means, as at any date of determination, the amount
obtained by aggregating the present values, determined in the case of each
particular Operating Lease by applying a discount rate (which discount rate
shall equal the discount rate which would be applied under Agreement Accounting
Principles if such Operating Lease were a Capitalized Lease) from the date on
which each fixed lease payment is due under such Operating Lease to such date of
determination, of all fixed lease payments due under all Operating Leases of the
Borrower and its Subsidiaries.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance or enforcement of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document.
“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal Dollar Amount of its Revolving Loans outstanding at
such time, plus (ii) an amount equal to its Pro Rata Share of the aggregate
principal amount of Swing Line Loans outstanding at such time, plus (iii) an
amount equal to its Pro Rata Share of the LC Obligations at such time.
“Participants” is defined in Section 12.2(a).
“Participant Register” is defined in Section 12.2(c).
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 
20
 
 
 
 




--------------------------------------------------------------------------------




“Performance Letter of Credit” means any Letter of Credit issued: (a) on behalf
of a Person in favor of a Governmental Authority, including, without limitation,
any utility, water, or sewer authority, or other similar entity, for the purpose
of assuring such Governmental Authority that such Person or other Loan Party
will properly and timely complete work it has agreed to perform for the benefit
of such Governmental Authority; (b) in lieu of cash deposits to obtain a
license, in place of a utility deposit, or for land option contracts; or (c) in
lieu of other contract performance, to secure performance warranties payable
upon breach, and to secure the performance of labor and materials, including,
without limitation, construction, bid, and performance bonds.
“Permitted Acquisition” means any Acquisition of or Investment in a business or
entity (including Investments in Joint Ventures) made by the Borrower or any of
its Subsidiaries, provided that, (a) as of the date of the consummation of such
Acquisition or Investment, no Event of Default shall have occurred and be
continuing or would result from such Acquisition or Investment, and the
representation and warranty contained in Section 5.11 shall be true both before
and after giving effect to such Acquisition or Investment, (b) the business to
be invested in or acquired in such Investment or Acquisition is in a Related
Business or, if not in a Related Business, such transaction is in compliance
with the provisions of Section 6.14(v), (c) as of the date of the consummation
of such Acquisition or Investment, all material approvals required in connection
therewith shall have been obtained, (d) as of the date of the consummation of
such Acquisition or Investment, the Borrower and each Guarantor is in compliance
with the terms, covenants and conditions of this Agreement (including without
limitation the provisions of Section 6.14(v)), and (e) the Borrower shall have
furnished to the Administrative Agent a certificate, signed by an Authorized
Officer demonstrating in reasonable detail, as of the last day of the quarter
most recently ended prior to the date of such Acquisition or Investment, pro
forma compliance with the Consolidated Tangible Net Worth Test, the Leverage
Test and the Adjusted Leverage Test, in each case calculated as if such
Acquisition or Investment, including the consideration therefor, had been
consummated on such day.
“Permitted Liens” means, as to the Borrower or any Guarantor, any of the
following:
(i)
Liens for taxes, assessments or governmental charges or levies on the Borrower’s
or such Guarantor’s Property if the same (A) shall not at the time be delinquent
or thereafter can be paid without penalty, or (B) are not being foreclosed (or
any such proceedings have been stayed), are being contested in good faith and by
appropriate proceedings, the encumbered Property is not (in Administrative
Agent’s reasonable determination) in danger of being lost or forfeited by reason
thereof, and for which adequate reserves shall have been established on the
Borrower’s or such Guarantor’s books in accordance with Agreement Accounting
Principles.

(ii)
Liens imposed by law, such as carriers’, warehousemen’s, mechanics’ and
materialmen’s Liens and other similar Liens arising in the ordinary course of
business with respect to amounts that either (A) are not yet delinquent, or (B)
are delinquent but are not being foreclosed (or any such proceedings have been
stayed), are being contested in a timely manner in good faith by appropriate
proceedings and the Encumbered Property is not, in Administrative Agent’s
reasonable determination,


 
21
 
 
 
 




--------------------------------------------------------------------------------




in danger of being lost or forfeited by reason thereof, and for which adequate
reserves shall have been established on the Borrower’s or Guarantor’s books in
accordance with Agreement Accounting Principles.
(iii)
Utility easements, rights of way, zoning restrictions, covenants, reservations,
and such other burdens, encumbrances or charges against real property, or other
minor irregularities of title, as are of a nature generally existing with
respect to properties of a similar character and which do not in any material
way interfere with the use or value thereof or the sale thereof in the ordinary
course of business of the Borrower or such Guarantor.

(iv)
Easements, dedications, assessment district or similar Liens in connection with
municipal financing and other similar encumbrances or charges, in each case
reasonably necessary or appropriate for the development of real property of the
Borrower or such Guarantor, and which are granted in the ordinary course of the
business of the Borrower or such Guarantor, and which in the aggregate do not
materially burden or impair the fair market value, sale or use of such real
property (or the project to which it is related) for the purposes for which it
is or may reasonably be expected to be held.

(v)
Any option or right of first refusal to purchase real property granted to the
master developer or the seller of real property that arises as a result of the
non-use or non-development of such real property by the Borrower or such
Guarantor.

(vi)
Any agreement or contract to participate in the income or revenue or to pay lot
premiums, in each case derived from the sale of Housing Units and granted in the
ordinary course of business to the seller of the real property upon which the
Housing Unit is constructed.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any ERISA Affiliate may have any liability.
“Presold Unit” means a Housing Unit owned by the Borrower or any Guarantor that
is subject to a bona fide written agreement between the Borrower or such
Guarantor and a third Person purchaser for sale in the ordinary course of the
Borrower’s or such Guarantor’s business of such Housing Unit and the related
lot, accompanied by a cash earnest money deposit or down payment in an amount
that is customary, and subject only to ordinary and customary contingencies to
the purchaser’s obligation to buy the Housing Unit and related lot.
“Pricing Schedule” means the Schedule attached hereto identified as such.

 
22
 
 
 
 




--------------------------------------------------------------------------------




“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by the Administrative Agent or its parent (which is
not necessarily the lowest rate charged to any customer), changing when and as
said prime rate changes.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment, provided, however, if all of the Commitments are
terminated pursuant to the terms of this Agreement, then “Pro Rata Share” means
the percentage obtained by dividing (a) such Lender’s Outstanding Credit
Exposure at such time by (b) the Aggregate Outstanding Credit Exposure at such
time; and provided, further, that when a Defaulting Lender shall exist, “Pro
Rata Share” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment
(except that no Lender is required to fund or participate in Revolving Loans,
Swing Line Loans or Facility LCs to the extent that, after giving effect
thereto, the aggregate amount of its outstanding Revolving Loans and funded or
unfunded participations in Swing Line Loans and Facility LCs would exceed the
amount of its Commitment (determined as though no Defaulting Lender existed)).
“Purchasers” is defined in Section 12.3(a).
“Qualified Bank” means (a) any Lender or any Affiliate of a Lender, or (b) a
bank that has, or is a wholly-owned subsidiary of a corporation that has, (i) an
unsecured long-term debt rating of not less than BBB+ from S&P or Baa1 from
Moody’s and (ii) if its unsecured short-term debt is rated, an unsecured
short-term debt rating of A2 from S&P or P2 from Moody’s. For the avoidance of
doubt, neither the Borrower nor an Affiliate of the Borrower shall qualify as a
Qualified Bank.
“Qualified Real Property Inventory” means, as of any date, Real Property
Inventory that is not subject to or encumbered by any deed of trust, mortgage,
judgment Lien, or any other Lien (other than the Permitted Liens), and which
(i) is not subject to any pending condemnation proceeding, (ii) is not subject
to or impaired by any environmental contamination or problem, soils problem or
other problem or issue that would materially impair the value thereof or make it
unsuitable for a residential project, and (iii) is in compliance in all material
respects with all Environmental Laws.
“Quarterly Payment Date” means the first (1st) day of each calendar quarter,
provided, that if such day is not a Business Day, the Quarterly Payment Date
shall be the immediately succeeding Business Day.
“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, two (2) Business Days before the first day of that
period.
“Rate Management Obligations” means any and all obligations of the Borrower or
any Guarantor, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and

 
23
 
 
 
 




--------------------------------------------------------------------------------




substitutions therefor), under (i) any and all Rate Management Transactions, and
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Rate Management Transactions.
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower or any
Guarantor (or other Person as the context may require) which is a rate swap,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.
“Rating Agencies” means Fitch, Moody’s and S&P.
“Real Property Inventory” means, as of any date, land that is owned by any Loan
Party, which land is being developed or held for future development or sale of
residential housing projects, together with the right, title and interest of the
Loan Party in and to the streets, the land lying in the bed of any streets,
roads or avenues, open or proposed, in or of, the air space and development
rights pertaining thereto and the right to use such air space and development
rights, all rights of way, privileges, liberties, tenements, hereditaments and
appurtenances belonging in or in any way appertaining thereto, all fixtures, all
easements now or hereafter benefiting such land and all royalties and rights
appertaining to the use and enjoyment of such land necessary for the residential
development of such land, together with all of the buildings and other
improvements now or hereafter erected on such land, and any fixtures appurtenant
thereto and all related personal property.
“Receivables” means the net proceeds payable to, but not yet received by, the
Borrower or any Guarantor following a Housing Unit Closing.
“Reference Agreement” means the California Judicial Reference Agreement dated as
of the date hereof executed by the Borrower, the Guarantors, the Administrative
Agent and Lenders, as amended, restated, supplemented or otherwise modified,
renewed or replaced from time to time pursuant to the terms hereof and thereof.
“Register” is defined in Section 12.3(d).
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 
24
 
 
 
 




--------------------------------------------------------------------------------




“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.19 to reimburse the LC Issuers
for amounts paid by the LC Issuers in respect of any one or more drawings under
Facility LCs.
“Related Business” means any of the following lines of business or business
activity of the type conducted by the Borrower and its Subsidiaries on the date
hereof: (i) the home building business, (ii) the residential mortgage loan
business, (iii) the real estate development business, (iv) the insurance
business, (v) the title insurance agency and settlement business, and (vi) the
insurance agency business.
“Replacement Lender” is defined in Section 2.20.
“Reports” is defined in Section 9.6(a).
“Required Lenders” means Lenders in the aggregate having greater than 66 2/3% of
the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding greater than 66 2/3% of the Aggregate
Outstanding Credit Exposure. The Commitments and Outstanding Credit Exposure of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any equity interest in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interests in the Borrower or any Subsidiary thereof or any
option, warrant or other right to acquire any such equity interest in the
Borrower or any Subsidiary thereof.
“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and, in each
case, any amendments to such regulations.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 
25
 
 
 
 




--------------------------------------------------------------------------------




“Secured Project Debt” means Indebtedness for borrowed money of Borrower or any
Subsidiary of Borrower secured by any Property of the Borrower or any other Loan
Parties.
“Senior Officer” means each of the Authorized Officers and the General Counsel
of Borrower.
“Significant Homebuilding Subsidiary” means any Homebuilding Subsidiary that has
a Net Worth equal to or exceeding $1,000,000.
“Spec Unit” means any Housing Unit owned by the Borrower or any Guarantor that
is not a Presold Unit or a Model Unit.
“Spec Unit Inventory Test” is defined in Section 6.19(f).
“Stated Rate” is defined in Section 2.21.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.
“Substantial Portion” means, with respect to the Property of the Borrower and
the Guarantors, Property which represents more than 10% of the consolidated
assets of the Borrower taken as a whole as would be shown in the consolidated
financial statements of the Borrower as at the beginning of the fiscal quarter
in which such determination is made.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swing Line Borrowing Notice” is defined in Section 2.4(b).
“Swing Line Lender” means U.S. Bank or such other Lender which may succeed to
its rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.
“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.4.
“Swing Line Sublimit” means the maximum principal amount of Swing Line Loans the
Swing Line Lender may have outstanding to the Borrower at any one time, which,
as of the date of this Agreement, is $5,000,000.00.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing,

 
26
 
 
 
 




--------------------------------------------------------------------------------




including interest, additions to tax and penalties applicable thereto, imposed
by any Governmental Authority.
“Transferee” is defined in Section 12.3(e).
“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurocurrency Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurocurrency Loan.
“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.
“Unrestricted Cash” means cash, Cash Equivalents and Marketable Securities of
the Borrower and the Guarantors that are free and clear of all Liens (other than
Liens in favor of Administrative Agent and Lenders securing the Obligations) and
not subject to any restrictions (other than with respect to costs of liquidating
certain Cash Equivalents prior to maturity).
“U.S. Bank” means U.S. Bank National Association d/b/a Housing Capital Company,
a national banking association, in its individual capacity, and its successors.
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which 100% of
the beneficial ownership interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization of which 100% of the beneficial
ownership interests shall at the time be so owned or controlled.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. For purposes of this Agreement, Loans may be
classified and referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g.,
a “Eurocurrency Loan”) or by Class and Type (e.g., a “Eurocurrency Revolving
Loan”). Advances also may be classified and referred to by Class (e.g., a
“Revolving Advance”) or by Type (e.g., a “Eurocurrency Advance”) or by Class and
Type (e.g., a “Eurocurrency Revolving Advance”).
ARTICLE II    

THE CREDITS
Section 2.1    Commitment. From and including the date of this Agreement and
prior to the Facility Termination Date, each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make Revolving Loans to the
Borrower in Dollars and participate in Facility LCs issued upon the request of
the Borrower, provided that after giving effect to the making of each such Loan
and the issuance of each such Facility LC, (i) the Dollar Amount of such
Lender’s

 
27
 
 
 
 




--------------------------------------------------------------------------------




Outstanding Credit Exposure shall not exceed its Commitment, and (ii) the
aggregate amount of all Borrowing Base Debt shall not exceed the Borrowing Base
determined as of the most recent Inventory Valuation Date. Subject to the terms
of this Agreement, the Borrower may borrow, repay and reborrow the Revolving
Loans at any time prior to the Facility Termination Date. Commitments shall
terminate on the Facility Termination Date. Each LC Issuer will issue Facility
LCs hereunder on the terms and conditions set forth in Section 2.19.
Section 2.2    Determination of Dollar Amounts; Required Payments; Termination.
The Administrative Agent will determine the Dollar Amount of: (a) each Advance
as of the date three (3) Business Days prior to the Borrowing Date or, if
applicable, date of conversion/continuation of such Advance, and (b) all
outstanding Advances on and as of the last Business Day of each quarter and on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders. Each day upon or as of which the
Administrative Agent determines Dollar Amounts as described in the preceding
clauses (a) and (b) is herein described as a “Computation Date” with respect to
each Advance for which a Dollar Amount is determined on or as of such day. If at
any time either (i) the Aggregate Outstanding Credit Exposure exceeds the
Aggregate Commitment or (ii) the aggregate amount of all Borrowing Base Debt
exceeds the Borrowing Base determined as of the most recent Inventory Valuation
Date, then the Borrower shall within three (3) Business Days after notice from
the Administrative Agent make a payment on the Loans or Cash Collateralize LC
Obligations in an account with the Administrative Agent pursuant to Section
2.19(k) sufficient to eliminate such excess. The Aggregate Outstanding Credit
Exposure (other than LC Obligations that are Cash Collateralized in accordance
with this Agreement) and all other unpaid Obligations under this Agreement and
the other Loan Documents shall be paid in full by the Borrower on the Facility
Termination Date.
Section 2.3    Ratable Loans; Types of Advances. Each Advance hereunder (other
than any Swing Line Loan) shall consist of Revolving Loans made from the several
Lenders ratably according to their Pro Rata Shares. The Revolving Advances may
be Base Rate Advances or Eurocurrency Advances, or a combination thereof,
selected by the Borrower in accordance with Section 2.8 and Section 2.9, or
Swing Line Loans selected by the Borrower in accordance with Section 2.4.
Section 2.4    Swing Line Loans.
(a)    Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1 as well, from and including the date of this
Agreement and prior to the Facility Termination Date, the Swing Line Lender may,
in its discretion, on the terms and conditions set forth in this Agreement, make
Swing Line Loans in Dollars to the Borrower from time to time in an aggregate
principal amount not to exceed the Swing Line Sublimit, provided that (i) the
Aggregate Outstanding Credit Exposure shall not at any time exceed the Aggregate
Commitment and (ii) the aggregate amount of all Borrowing Base Debt outstanding
at any time and from time to time shall not exceed the Borrowing Base determined
as of the most recent Inventory Valuation Date. Subject to the terms of this

 
28
 
 
 
 




--------------------------------------------------------------------------------




Agreement, the Borrower may borrow, repay and reborrow Swing Line Loans at any
time prior to the Facility Termination Date.
(b)    Borrowing Notice. In order to borrow a Swing Line Loan, the Borrower
shall deliver to the Administrative Agent and the Swing Line Lender irrevocable
notice (a “Swing Line Borrowing Notice”) not later than 11 a.m. (Pacific time)
on the Borrowing Date of each Swing Line Loan, specifying (i) the applicable
Borrowing Date (which date shall be a Business Day), and (ii) the aggregate
amount of the requested Swing Line Loan which shall be an amount not less than
$1,000,000.
(c)    Making of Swing Line Loans; Participations. Not later than 12:00 noon
(Pacific time) on the applicable Borrowing Date, the Swing Line Lender shall
make available the Swing Line Loan, in funds immediately available, to the
Administrative Agent at its address specified pursuant to ARTICLE XIII. The
Administrative Agent will promptly make the funds so received from the Swing
Line Lender available to the Borrower on the Borrowing Date at the
Administrative Agent’s aforesaid address. Each time that a Swing Line Loan is
made by the Swing Line Lender pursuant to this Section 2.4(c), the Swing Line
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender and each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Swing Line Lender, a participation in such Swing
Line Loan in proportion to its Pro Rata Share.
(d)    Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by the Borrower on the earliest of (i) the date selected by the Swing Line
Lender, (ii) the fifteenth (15th) day of the calendar month in which such Swing
Line Loan is made, (iii) the twenty-fifth (25th) day of the calendar month in
which such Swing Line Loan is made, or (iv) the date on which the next Advance
is made. In addition, the Swing Line Lender may at any time in its sole
discretion with respect to any outstanding Swing Line Loan, require each Lender
to fund the participation acquired by such Lender pursuant to Section 2.4(c) or
require each Lender (including the Swing Line Lender) to make a Revolving Loan
in the amount of such Lender’s Pro Rata Share of such Swing Line Loan
(including, without limitation, any interest accrued and unpaid thereon), for
the purpose of repaying such Swing Line Loan. Not later than 10:00 a.m. (Pacific
time) on the date of any notice received pursuant to this Section 2.4(d), each
Lender shall make available its required Revolving Loan, in funds immediately
available to the Administrative Agent at its address specified pursuant to
ARTICLE XIII. Revolving Loans made pursuant to this Section 2.4(d) shall
initially be Base Rate Loans and thereafter may be continued as Base Rate Loans
or converted into Eurocurrency Loans in the manner provided in Section 2.9 and
subject to the other conditions and limitations set forth in this ARTICLE II.
Unless a Lender shall have notified the Swing Line Lender, prior to the Swing
Line Lender’s making any Swing Line Loan, that any applicable condition
precedent set forth in Section 4.1 or Section 4.2 had not then been satisfied,
such Lender’s obligation to make Revolving Loans pursuant to this Section 2.4(d)
to repay Swing Line Loans or to fund the participation acquired pursuant to
Section 2.4(c) shall be unconditional, continuing, irrevocable and absolute and
shall not be affected by any circumstances, including, without limitation, (a)
any set-off, counterclaim,

 
29
 
 
 
 




--------------------------------------------------------------------------------




recoupment, defense or other right which such Lender may have against the
Borrower, the Administrative Agent, the Swing Line Lender or any other Person,
(b) the occurrence or continuance of a Default or Event of Default, (c) any
adverse change in the condition (financial or otherwise) of the Borrower, or (d)
any other circumstances, happening or event whatsoever. In the event that any
Lender fails to make payment to the Administrative Agent of any amount due under
this Section 2.4(d), interest shall accrue thereon at the Federal Funds
Effective Rate for each day during the period commencing on the date of demand
and ending on the date such amount is received and the Administrative Agent
shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to such Lender hereunder until the
Administrative Agent receives such payment from such Lender or such obligation
is otherwise fully satisfied. To the extent not otherwise paid when due as
specified herein, on the Facility Termination Date the Borrower shall repay in
full the outstanding principal balance of the Swing Line Loans.
Section 2.5    Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender according to its Pro Rata Share a
Commitment Fee (the “Commitment Fee”) at a per annum rate equal to the
Applicable Fee Rate on the average daily Available Aggregate Commitment from the
date hereof to and including the Facility Termination Date, payable in arrears
on each Quarterly Payment Date hereafter and on the Facility Termination Date.
Swing Line Loans shall count as usage of the Aggregate Commitment for the
purpose of calculating the Commitment Fee due hereunder. Notwithstanding the
foregoing, no Commitment Fee shall be payable as to those periods when the
Available Aggregate Commitment is less than 25% of the total Aggregate
Commitment; and the Applicable Fee Rate specified in Levels I, II and III of the
Pricing Schedule shall be reduced by five basis points (0.05%) during the first
twelve months following the date of this Agreement.
Section 2.6    Minimum Amount of Each Advance. Each Eurocurrency Advance shall
be in the minimum amount of $1,000,000 and incremental amounts in integral
multiples of $100,000, and each Base Rate Advance (other than an Advance to
repay Swing Line Loans) shall be in the minimum amount of $500,000 and
incremental amounts in integral multiples of $50,000, provided, however, that
any Base Rate Advance may be in the amount of the Available Aggregate Commitment
or, if less, the maximum amount permitted to be advanced under clause (ii) of
Section 2.1.
Section 2.7    Reductions in Aggregate Commitment; Optional Principal Payments.
The Borrower may permanently reduce the Aggregate Commitment in whole, or in
part ratably among the Lenders in integral multiples of $5,000,000 (but not less
than $25,000,000), upon at least five (5) Business Days’ prior written notice to
the Administrative Agent by 10:00 a.m. (Pacific time), which notice shall
specify the amount of any such reduction, provided, however, that the amount of
the Aggregate Commitment may not be reduced below the Aggregate Outstanding
Credit Exposure. All accrued Commitment Fees shall be payable on the effective
date of any termination of the obligations of the Lenders to make Credit
Extensions hereunder. The Borrower may from time to time pay, without penalty or
premium, all outstanding Base Rate Advances (other than Swing Line Loans), or,
in a minimum aggregate amount of $500,000 and incremental amounts in integral
multiples of $50,000 (or the aggregate amount of the outstanding Revolving Loans
at such time), any portion of the aggregate outstanding Base Rate Advances
(other than Swing Line Loans) upon

 
30
 
 
 
 




--------------------------------------------------------------------------------




same day notice by 10:00 a.m. (Pacific time) to the Administrative Agent. The
Borrower may at any time pay, without penalty or premium, all outstanding Swing
Line Loans, or any portion of the outstanding Swing Line Loans, with notice to
the Administrative Agent and the Swing Line Lender by 10:00 a.m. (Pacific time)
on the date of repayment. The Borrower may from time to time pay, subject to the
payment of any funding indemnification amounts required by Section 3.4 but
without penalty or premium, all outstanding Eurocurrency Advances, or, in a
minimum aggregate amount of $1,000,000 and incremental amounts in integral
multiples of $100,000 (or the aggregate amount of the outstanding Revolving
Loans at such time), any portion of the aggregate outstanding Eurocurrency
Advances upon at least two (2) Business Days’ prior written notice to the
Administrative Agent by 10:00 a.m. (Pacific time).
Section 2.8    Method of Selecting Types and Interest Periods for New Revolving
Advances. The Borrower shall select the Type of Advance and, in the case of each
Eurocurrency Advance, the Interest Period applicable thereto from time to time.
The Borrower shall give the Administrative Agent irrevocable notice in the form
of Exhibit D (a “Borrowing Notice”) executed by an Authorized Officer not later
than 10:00 a.m. (Pacific time) on the Borrowing Date of each Base Rate Advance
(other than a Swing Line Loan), two (2) Business Days before the Borrowing Date
for each Eurocurrency Advance in Dollars, specifying:
(i)    the Borrowing Date, which shall be a Business Day, of such Advance,
(ii)    the aggregate amount of such Advance,
(iii)    the Type of Advance selected, and
(iv)    in the case of each Eurocurrency Advance, the Interest Period applicable
thereto.
Not later than 10:00 a.m. (Pacific time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available to the
Administrative Agent at its address specified pursuant to ARTICLE XIII. The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the Administrative Agent’s aforesaid address.
Section 2.9    Conversion and Continuation of Outstanding Advances; Maximum
Number of Interest Periods. Base Rate Advances (other than Swing Line Loans)
shall continue as Base Rate Advances unless and until such Base Rate Advances
are converted into Eurocurrency Advances pursuant to this Section 2.9 or are
repaid in accordance with Section 2.7. Each Eurocurrency Advance shall continue
as a Eurocurrency Advance until the end of the then applicable Interest Period
therefor, at which time such Eurocurrency Advance shall be automatically
converted into a Base Rate Advance unless (x) such Eurocurrency Advance is or
was repaid in accordance with Section 2.7 or (y) the Borrower shall have given
the Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurocurrency Advance
continue as a Eurocurrency Advance for the same or another Interest Period.
Subject to the terms of Section 2.6, the Borrower may elect from time to time to
convert all or any part of a Base Rate Advance (other than a Swing Line Loan)
into a Eurocurrency Advance. The Borrower shall give the Administrative Agent
irrevocable notice (a “Conversion/Continuation

 
31
 
 
 
 




--------------------------------------------------------------------------------




Notice”) of each conversion of a Base Rate Advance into a Eurocurrency Advance,
conversion of a Eurocurrency Advance to a Base Rate Advance, or continuation of
a Eurocurrency Advance not later than 10:00 a.m. (Pacific time) at least two (2)
Business Days prior to the date of the requested conversion or continuation,
specifying:
(i)    the requested date, which shall be a Business Day, of such conversion or
continuation,
(ii)    the Type of the Advance which is to be converted or continued, and
(iii)    the amount of such Advance which is to be converted into or continued
as a Eurocurrency Advance and the duration of the Interest Period applicable
thereto.
After giving effect to all Advances, all conversions of Advances from one Type
to another and all continuations of Advances of the same Type, there shall be no
more than five (5) Interest Periods in effect hereunder.
Section 2.10    Interest Rates. Each Base Rate Advance (other than a Swing Line
Loan) shall bear interest on the outstanding principal amount thereof, for each
day from and including the date such Advance is made or is automatically
converted from a Eurocurrency Advance into a Base Rate Advance pursuant to
Section 2.9, to but excluding the date it becomes due or is converted into a
Eurocurrency Advance pursuant to Section 2.9 hereof, at a rate per annum equal
to the Base Rate for such day. Each Swing Line Loan shall bear interest on the
outstanding principal amount thereof, for each day from and including the day
such Swing Line Loan is made to but excluding the date it is paid, at a rate per
annum equal to the Base Rate for such day. Changes in the rate of interest on
that portion of any Advance maintained as a Base Rate Advance will take effect
simultaneously with each change in the Base Rate. Each Eurocurrency Advance
shall bear interest on the outstanding principal amount thereof from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the interest rate determined
by the Administrative Agent as applicable to such Eurocurrency Advance based
upon the Borrower’s selections under Sections 2.8 and 2.9 and the Pricing
Schedule. No Interest Period may end after the Facility Termination Date.
Section 2.11    Rates Applicable After Event of Default. Notwithstanding
anything to the contrary contained in Sections 2.8, 2.9 or 2.10, during the
continuance of a Default or Event of Default the Required Lenders may, at their
option, by notice from the Administrative Agent to the Borrower (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.3 requiring unanimous consent of the Lenders to changes
in interest rates), declare that no Advance may be made as, converted into or
continued as a Eurocurrency Advance. During the continuance of an Event of
Default the Required Lenders may, at their option, by notice from the
Administrative Agent to the Borrower (which notice may be revoked at the option
of the Required Lenders notwithstanding any provision of Section 8.3 requiring
unanimous consent of the Lenders to changes in interest rates), declare that (i)
each Eurocurrency Advance shall bear interest for the remainder of the
applicable Interest Period at the rate otherwise applicable to such Interest
Period plus 5.00% per annum, and (ii) each Base Rate Advance shall bear interest
at a rate

 
32
 
 
 
 




--------------------------------------------------------------------------------




per annum equal to the Base Rate in effect from time to time plus 5.00% per
annum, provided that, during the continuance of an Event of Default under
Section 7.1(f) or Section 7.1(g), the interest rates set forth in clauses (i)
and (ii) above shall be applicable to all Credit Extensions without any election
or action on the part of the Administrative Agent or any Lender. After an Event
of Default has been waived (in the sole discretion of Administrative Agent and
Required Lenders, the interest rate applicable to advances shall revert to the
rates applicable prior to the occurrence of an Event of Default.
Section 2.12    Method of Payment. Each Advance shall be repaid and each payment
of interest thereon shall be paid in the currency in which such Advance was
made. All payments of the Obligations under this Agreement and the other Loan
Documents shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to ARTICLE XIII, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by 10:00 a.m. (Pacific time) on the date
when due and shall (except (i) with respect to repayments of Swing Line Loans,
(ii) in the case of Reimbursement Obligations for which the LC Issuers have not
been fully indemnified by the Lenders, or (iii) as otherwise specifically
required hereunder) be applied ratably by the Administrative Agent among the
Lenders. Each payment delivered to the Administrative Agent for the account of
any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received at its
address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender. The
Administrative Agent is hereby authorized to charge the account of the Borrower
maintained with U.S. Bank National Association for each payment of principal,
interest, Reimbursement Obligations and fees as it becomes due hereunder. Each
reference to the Administrative Agent in this Section 2.12 shall also be deemed
to refer, and shall apply equally, to the LC Issuers, in the case of payments
required to be made by the Borrower to the LC Issuers pursuant to Section
2.19(f).
Section 2.13    Noteless Agreement; Evidence of Indebtedness.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder and Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (iii) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time, and (iv) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.
(c)    The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent

 
33
 
 
 
 




--------------------------------------------------------------------------------




or any Lender to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Borrower to repay the Obligations in
accordance with their terms.
(d)    Any Lender (including the Swing Line Lender) may request that its Loans
be evidenced by a promissory note substantially in the form of Exhibit F (with
appropriate changes for notes evidencing Swing Line Loans) (each a “Note”). In
such event, the Borrower shall prepare, execute and deliver to such Lender such
Note or Notes payable to the order of such Lender in a form supplied by the
Administrative Agent. Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (prior to any assignment pursuant to Section 12.3) be
represented by one or more Notes payable to the order of the payee named
therein, except to the extent that any such Lender subsequently returns any such
Note for cancellation and requests that such Loans once again be evidenced as
described in clauses (b) (i) and (ii) above.
Section 2.14    Telephonic Notices. The Borrower hereby authorizes the Lenders
and the Administrative Agent to extend, convert or continue Advances, effect
selections of Types of Advances and to transfer funds based on telephonic
notices made by any Person or Persons the Administrative Agent or any Lender in
good faith believes to be acting on behalf of the Borrower, it being understood
that the foregoing authorization is specifically intended to allow Borrowing
Notices and Conversion/Continuation Notices to be given telephonically. The
Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation (which may include e-mail) of each telephonic notice authenticated
by an Authorized Officer. If the written confirmation differs in any material
respect from the action taken by the Administrative Agent and the Lenders, the
records of the Administrative Agent and the Lenders shall govern absent manifest
error. The parties agree to prepare appropriate documentation to correct any
such error within ten (10) days after discovery by any party to this Agreement.
Section 2.15    Interest Payment Dates; Interest and Fee Basis. Interest accrued
on each Base Rate Advance and each Swing Line Loan shall be payable on each
Monthly Payment Date, commencing with the first such Monthly Payment Date to
occur after the date hereof and at maturity. Interest accrued on each
Eurocurrency Advance shall be payable on the last day of its applicable Interest
Period, on any date on which the Eurocurrency Advance is prepaid, whether by
acceleration or otherwise, and at maturity. Interest accrued on each
Eurocurrency Advance having an Interest Period longer than three (3) months, if
any, shall also be payable on the last day of each three-month interval during
such Interest Period. Interest accrued pursuant to Section 2.11 shall be payable
on demand. Interest on all Advances and fees shall be calculated for actual days
elapsed on the basis of a 360-day year. Interest shall be payable for the day an
Advance is made but not for the day of any payment on the amount paid if payment
is received prior to 10:00 a.m. (Pacific time) at the place of payment. If any
payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day.
Section 2.16    Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions. Promptly after receipt thereof, the Administrative Agent
will notify each Lender of the contents of each Commitment reduction notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice,
and repayment notice received by it hereunder. Promptly

 
34
 
 
 
 




--------------------------------------------------------------------------------




after notice from an LC Issuer, the Administrative Agent will notify each Lender
of the contents of each request for issuance of a Facility LC hereunder. The
Administrative Agent will notify each Lender of the interest rate applicable to
each Eurocurrency Advance promptly upon determination of such interest rate and
will give each Lender prompt notice of each change in the Base Rate.
Section 2.17    Lending Installations. Each Lender may book its Advances and its
participation in any LC Obligations and each LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or such LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or each LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Lender and each LC
Issuer may, by written notice to the Administrative Agent and the Borrower in
accordance with ARTICLE XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.
Section 2.18    Non-Receipt of Funds by the Administrative Agent. Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made.
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (y) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day for the first three (3) days and,
thereafter, the interest rate applicable to the relevant Loan or (z) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.
Section 2.19    Facility LCs.
(a)    Issuance. Each LC Issuer hereby agrees, within the limits of its LC
Issuer’s LC Limit and on the terms and conditions set forth in this Agreement,
to issue standby Letters of Credit denominated in Dollars (each, a “Facility
LC”) and to renew, extend, increase, decrease or otherwise modify each Facility
LC (“Modify,” and each such action a “Modification”), from time to time from and
including the date of this Agreement and prior to the Facility Termination Date
upon the request of the Borrower; provided that immediately after each such
Facility LC is issued or Modified, (i) the aggregate maximum amount then
available for drawing under Facility LCs issued by such LC Issuer shall not
exceed its LC Issuer’s LC Limit, (ii) the aggregate Dollar Amount of the
outstanding LC

 
35
 
 
 
 




--------------------------------------------------------------------------------




Obligations shall not exceed the Facility LC Sublimit, (iii) the Aggregate
Outstanding Credit Exposure shall not exceed the Aggregate Commitment and
(iv) the aggregate amount of all Borrowing Base Debt shall not exceed the
Borrowing Base determined as of the most recent Inventory Valuation Date. No
Facility LC shall have an expiry date later than the fifth Business Day prior to
the Facility Termination Date; provided, however, that the expiry date of a
Facility LC may be up to one (1) year later than the fifth Business Day prior to
the Facility Termination Date if the Borrower has Cash Collateralized such
Facility LC in accordance with Section 2.19(l).
(b)    Participations. Upon the issuance or Modification by an LC Issuer of a
Facility LC in accordance with this Section 2.19, such LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from such LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.
(c)    Notice. Subject to Section 2.19(a), the Borrower shall give the
Administrative Agent notice prior to 10:00 a.m. (Pacific time) at least five (5)
Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the applicable LC Issuer, the beneficiary, the proposed
date of issuance (or Modification) and the expiry date of such Facility LC, and
describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, the
Administrative Agent shall promptly notify the applicable LC Issuer and each
Lender of the contents thereof and of the amount of such Lender’s participation
in such proposed Facility LC. The issuance or Modification by an LC Issuer of
any Facility LC shall, in addition to the conditions precedent set forth in
Article IV, be subject to the conditions precedent that such Facility LC shall
be satisfactory to such LC Issuer and that the Borrower shall have executed and
delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC as such LC Issuer shall have reasonably
requested (each, a “Facility LC Application”). No LC Issuer shall have any
independent duty to ascertain whether the conditions set forth in ARTICLE IV
have been satisfied; provided, however, that no LC Issuer shall issue a Facility
LC if, on or before the proposed date of issuance, such LC Issuer shall have
received notice from the Administrative Agent or the Required Lenders that any
such condition has not been satisfied or waived. In the event of any conflict
between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.
(d)    LC Fees. The Borrower shall pay to the Administrative Agent, for the
account of the Lenders ratably in accordance with their respective Pro Rata
Shares, with respect to each Facility LC, a letter of credit fee at a per annum
rate equal to two percent (2.0%) of the face amount of such Facility LC for the
period from the date of issuance to the scheduled expiration date of such
Facility LC, such fee to be payable upon the issuance of the applicable Facility
LC (the “LC Fee”). The Borrower shall also pay to each LC Issuer for its own
account, on demand, all amendment, drawing and other fees regularly charged by
such LC

 
36
 
 
 
 




--------------------------------------------------------------------------------




Issuer to its letter of credit customers and all out-of-pocket expenses incurred
by such LC Issuer in connection with the issuance, Modification, administration
or payment of any Facility LC.
(e)    Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the applicable LC Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the Borrower and each other Lender as
to the amount to be paid by such LC Issuer as a result of such demand and the
proposed payment date (the “LC Payment Date”). The responsibility of each LC
Issuer to the Borrower and each Lender shall be only to determine that the
documents (including each demand for payment) delivered under each Facility LC
in connection with such presentment shall be in conformity in all material
respects with such Facility LC. Each LC Issuer shall endeavor to exercise the
same care in the issuance and administration of the Facility LCs as it does with
respect to letters of credit in which no participations are granted, it being
understood that in the absence of any gross negligence or willful misconduct by
such LC Issuer, each Lender shall be unconditionally and irrevocably liable
without regard to the occurrence of any Event of Default or any condition
precedent whatsoever, to reimburse such LC Issuer on demand for (i) such
Lender’s Pro Rata Share of the amount of each payment made by such LC Issuer
under each Facility LC to the extent such amount is not reimbursed by the
Borrower pursuant to Section 2.19(f) below and there are not funds available in
the Facility LC Collateral Account to cover the same, plus (ii) interest on the
foregoing amount to be reimbursed by such Lender, for each day from the date of
such LC Issuer’s demand for such reimbursement (or, if such demand is made after
9:00 a.m. (Pacific time) on such date, from the next succeeding Business Day) to
the date on which such Lender pays the amount to be reimbursed by it, at a rate
of interest per annum equal to the Federal Funds Effective Rate for the first
three (3) days and, thereafter, at a rate of interest equal to the rate
applicable to Base Rate Advances.
(f)    Reimbursement by the Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse each LC Issuer on or before the
applicable LC Payment Date for any amounts to be paid by such LC Issuer upon any
drawing under any Facility LC, without presentment, demand, protest or other
formalities of any kind; provided that neither the Borrower nor any Lender shall
hereby be precluded from asserting any claim for direct (but not consequential)
damages suffered by the Borrower or such Lender to the extent, but only to the
extent, caused by (i) the willful misconduct or gross negligence of such LC
Issuer in determining whether a request presented under any Facility LC issued
by it complied with the terms of such Facility LC or (ii) such LC Issuer’s
failure to pay under any Facility LC issued by it after the presentation to it
of a request strictly complying with the terms and conditions of such Facility
LC. All such amounts paid by an LC Issuer and remaining unpaid by the Borrower
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to (x) the rate applicable to Base Rate Advances for such day if
such day falls on or before the applicable LC Payment Date and (y) the sum of
2.00% per annum plus the rate applicable to Base Rate Advances for such day if
such day falls after such LC Payment Date. Each LC Issuer will pay to each
Lender ratably in accordance with its Pro Rata Share all amounts received by it
from the Borrower for application in payment,

 
37
 
 
 
 




--------------------------------------------------------------------------------




in whole or in part, of the Reimbursement Obligation in respect of any Facility
LC issued by such LC Issuer, but only to the extent such Lender has made payment
to such LC Issuer in respect of such Facility LC pursuant to Section 2.19(e).
Subject to the terms and conditions of this Agreement (including without
limitation the submission of a Borrowing Notice in compliance with Section 2.8
and the satisfaction of the applicable conditions precedent set forth in Article
IV), the Borrower may request an Advance hereunder for the purpose of satisfying
any Reimbursement Obligation.
(g)    Obligations Absolute. The Borrower’s obligations under this Section 2.19
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuers
and the Lenders that the LC Issuers and the Lenders shall not be responsible
for, and the Borrower’s Reimbursement Obligation in respect of any Facility LC
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among the Borrower, any of its Affiliates, the beneficiary of any
Facility LC or any financing institution or other party to whom any Facility LC
may be transferred or any claims or defenses whatsoever of the Borrower or of
any of its Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuers shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. The Borrower
agrees that any action taken or omitted by any LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put any LC Issuer or any Lender under any liability to
the Borrower. Nothing in this Section 2.19(g) is intended to limit the right of
the Borrower to make a claim against an LC Issuer for damages as contemplated by
the proviso to the first sentence of Section 2.19(f).
(h)    Actions of LC Issuers. Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex, teletype or electronic mail message, statement,
order or other document believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by such LC Issuer. Each LC Issuer shall be fully justified in failing or
refusing to take any action under this Agreement unless it shall first have
received such advice or concurrence of the Required Lenders as it reasonably
deems appropriate or it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Notwithstanding any other provision of this Section 2.19, each LC Issuer shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement in accordance with a request of the Required Lenders, and such
request and any action taken or failure to act pursuant thereto

 
38
 
 
 
 




--------------------------------------------------------------------------------




shall be binding upon the Lenders and any future holders of a participation in
any Facility LC.
(i)    Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, each LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses (including
reasonable counsel fees and disbursements) which such Lender, such LC Issuer or
the Administrative Agent may incur (or which may be claimed against such Lender,
such LC Issuer or the Administrative Agent by any Person whatsoever) by reason
of or in connection with the issuance, execution and delivery or transfer of or
payment or failure to pay under any Facility LC or any actual or proposed use of
any Facility LC, including, without limitation, any claims, damages, losses,
liabilities, costs or expenses (including reasonable counsel fees and
disbursements) which such LC Issuer may incur (i) by reason of or in connection
with the failure of any other Lender to fulfill or comply with its obligations
to such LC Issuer hereunder (but nothing herein contained shall affect any
rights the Borrower may have against any Defaulting Lender) or (ii) by reason of
or on account of such LC Issuer issuing any Facility LC which specifies that the
term “Beneficiary” included therein includes any successor by operation of law
of the named Beneficiary, but which Facility LC does not require that any
drawing by any such successor Beneficiary be accompanied by a copy of a legal
document, satisfactory to such LC Issuer, evidencing the appointment of such
successor Beneficiary; provided that the Borrower shall not be required to
indemnify any Lender, any LC Issuer or the Administrative Agent for any claims,
damages, losses, liabilities, costs or expenses to the extent, but only to the
extent, caused by (x) the willful misconduct or gross negligence of an LC Issuer
in determining whether a request presented under any Facility LC complied with
the terms of such Facility LC or (y) an LC Issuer’s failure to pay under any
Facility LC after the presentation to it of a request strictly complying with
the terms and conditions of such Facility LC. Nothing in this Section 2.19(i) is
intended to limit the obligations of the Borrower under any other provision of
this Agreement.
(j)    Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify each LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or such LC Issuer’s failure to pay under any Facility LC issued by it
after the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC) that such indemnitees may suffer or incur in
connection with this Section 2.19 or any action taken or omitted by such
indemnitees hereunder.
(k)    Facility LC Collateral Account. The Borrower agrees that it will, upon
the request of the Administrative Agent or the Required Lenders and until the
final expiration date of any Facility LC and thereafter as long as any amount is
payable to any LC Issuer or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements satisfactory to the
Administrative Agent (the “Facility LC Collateral

 
39
 
 
 
 




--------------------------------------------------------------------------------




Account”), in the name of the Borrower but under the sole dominion and control
of the Administrative Agent, for the benefit of the Lenders and in which the
Borrower shall have no interest other than as set forth in Section 8.1. The
Borrower hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Lenders and the LC Issuers, a
security interest in all of the Borrower’s right, title and interest in and to
all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations. The Administrative Agent will invest any funds on deposit from
time to time in the Facility LC Collateral Account in certificates of deposit of
U.S. Bank National Association having a maturity not exceeding thirty (30) days.
Nothing in this Section 2.19(k) shall either (i) obligate Borrower to deposit
any funds in the Facility LC Collateral Account, (ii) obligate the
Administrative Agent to require the Borrower to deposit any funds in the
Facility LC Collateral Account or (iii) limit the right of the Administrative
Agent to release any funds held in the Facility LC Collateral Account, in each
case other than as required by Section 2.2, Section 2.19(l), Section 2.22 or
Section 8.1.
(l)    Cash Collateralization. If the expiration date of any Facility LC is (i)
later than the Facility Termination Date, (ii) in the case of a Facility LC
issued by a Defaulting Lender, which Defaulting Lender is replaced pursuant to
Section 2.20 or (iii) in the case of a Facility LC otherwise issued by an
Affected Lender that is replaced pursuant to Section 2.20, later than the date
of such replacement, the Borrower shall (y) in the case of clause (i) above,
either, (A) Cash Collateralize such Facility LC not less than thirty (30) days
prior to the Facility Termination Date or (B) if acceptable to the applicable LC
Issuer in its sole discretion, provide collateral or other alternatives
acceptable to such LC Issuer in its sole discretion (in the case of clause (B),
“Non-Cash Collateralized Letters of Credit”) (provided that the obligations of
the Lenders to make payments to the Administrative Agent for the account of an
LC Issuer under Section 2.19(e) in respect of Non-Cash Collateralized Letters of
Credit and the obligation of the Borrower to pay the LC Fees and other fees
required under Section 2.19(d) hereof in respect of Non-Cash Collateralized
Letters of Credit shall in each case terminate on the Facility Termination Date
and the Non-Cash Collateralized Letters of Credit shall cease to be Facility LCs
hereunder) or (z) in the case of clause (ii) or (iii) above, Cash Collateralize
such Facility LC no later than the date of replacement of a Defaulting Lender or
Affected Lender pursuant to Section 2.20.  In addition, the Borrower shall Cash
Collateralize Facility LCs when required by and in accordance with Section 2.2,
Section 2.22 and Section 8.1.
(m)    Rights as a Lender. In its capacity as a Lender, each LC Issuer shall
have the same rights and obligations as any other Lender.
(n)    Letters of Credit Must Relate to Borrower’s Home Building Business.
Notwithstanding anything contained in this Agreement which may be construed to
the contrary, each LC Issuer shall be obligated only to issue letters of credit
in connection with Borrower’s home building business; and in no even shall any
of the LC Issuers (or any other Lender hereunder) have any obligation to issue
trade letters of credit or other letters of credit that are not related to the
Borrower’s home building business.

 
40
 
 
 
 




--------------------------------------------------------------------------------




Section 2.20    Replacement of Lender. If (a) the Borrower is required pursuant
to Sections 3.1, 3.2 or 3.5 to make any additional payment to any Lender or (b)
if any Lender’s obligation to make or continue, or to convert Base Rate Advances
into Eurocurrency Advances shall be suspended pursuant to Section 3.3 or (c) if
any Lender defaults in its obligation to make a Loan, reimburse the LC Issuers
pursuant to Section 2.19(e) or the Swing Line Lender pursuant to Section 2.4(d)
or (d) if any Lender declines to approve an amendment or waiver that is approved
by the Required Lenders or (e) if any Lender otherwise becomes a Defaulting
Lender (any Lender so affected, an “Affected Lender”), the Borrower may elect,
if the circumstances resulting in such Lender being an Affected Lender continue,
to replace such Affected Lender as a Lender party to this Agreement, provided
that no Default or Event of Default shall have occurred and be continuing at the
time of such replacement, and provided further that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower, the Administrative Agent and the Swing Line Lender and which is
either a Qualified Bank or reasonably satisfactory to each LC Issuer (a
“Replacement Lender”) shall agree, as of such date, to purchase for cash at par
the Advances and other Obligations due to the Affected Lender under this
Agreement and the other Loan Documents pursuant to an assignment substantially
in the form of Exhibit C and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Affected Lender to be terminated
as of such date and to comply with the requirements of Section 12.3 applicable
to assignments; and (ii) the Borrower shall pay to such Affected Lender in same
day funds on the day of such replacement (A) all interest, fees and other
amounts then accrued but unpaid to such Affected Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Affected Lender under Sections 3.1, 3.2, 3.4 and 3.5, and
(B) an amount, if any, equal to the payment which would have been due to such
Lender under Section 3.4 on the day of such replacement had the Loans of such
Affected Lender been prepaid on such date rather than sold to the replacement
Lender.
Section 2.21    Limitation of Interest. The Borrower, the Administrative Agent
and the Lenders intend to strictly comply with all applicable laws, including
applicable usury laws. Accordingly, the provisions of this Section 2.21 shall
govern and control over every other provision of this Agreement or any other
Loan Document which conflicts or is inconsistent with this Section 2.21, even if
such provision declares that it controls. As used in this Section 2.21, the term
“interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of this Agreement. In no event shall the Borrower or any other Person be
obligated to pay, or any Lender have any right or privilege to reserve, receive
or retain, (a) any interest in excess of the maximum amount of nonusurious
interest permitted under the applicable laws (if any) of the United States or of
the State of California, or (b) total interest in excess of the amount which
such Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of this Agreement at
the Highest Lawful Rate. On each day, if any, that the interest rate (the
“Stated Rate”) called for under this Agreement or any other Loan Document
exceeds the Highest Lawful Rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the Highest Lawful Rate

 
41
 
 
 
 




--------------------------------------------------------------------------------




for that day, and shall remain fixed at the Highest Lawful Rate for each day
thereafter until the total amount of interest accrued equals the total amount of
interest which would have accrued if there were no such ceiling rate as is
imposed by this sentence. Thereafter, interest shall accrue at the Stated Rate
unless and until the Stated Rate again exceeds the Highest Lawful Rate when the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate. The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made. None of the terms
and provisions contained in this Agreement or in any other Loan Document which
directly or indirectly relate to interest shall ever be construed without
reference to this Section 2.21, or be construed to create a contract to pay for
the use, forbearance or detention of money at an interest rate in excess of the
Highest Lawful Rate. If the term of any Loan or any other Obligation outstanding
hereunder or under the other Loan Documents is shortened by reason of
acceleration of maturity as a result of any Event of Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including but not limited to, the
stated maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Highest Lawful Rate, then and in any such event all
of any such excess interest shall be canceled automatically as of the date of
such acceleration, prepayment or other event which produces the excess, and, if
such excess interest has been paid to such Lender, it shall be credited pro
tanto against the then-outstanding principal balance of the Borrower’s
Obligations to such Lender, effective as of the date or dates when the event
occurs which causes it to be excess interest, until such excess is exhausted or
all of such principal has been fully paid and satisfied, whichever occurs first,
and any remaining balance of such excess shall be promptly refunded to its
payor.
Section 2.22    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
ARTICLE VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.1 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any LC Issuer and Swing Line Lender hereunder;
third, to Cash Collateralize each LC Issuer’s Fronting Exposure with respect to
such Defaulting

 
42
 
 
 
 




--------------------------------------------------------------------------------




Lender in accordance with Section 2.22(d); fourth, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account (including the Facility LC Collateral Account) and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize each LC Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Facility LCs issued under this
Agreement, in accordance with Section 2.22(d); sixth, to the payment of any
amounts owing to the Lenders, the LC Issuers or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any LC
Issuer or Swing Line Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
eighth, if so determined by the Administrative Agent, distributed to the Lenders
other than the Defaulting Lender until the ratio of the Outstanding Credit
Exposures of such Lenders to the Aggregate Outstanding Exposure of all Lenders
equals such ratio immediately prior to the Defaulting Lender’s failure to fund
any portion of any Loans or participations in Facility LCs or Swing Line Loans;
and ninth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or Facility LC issuances in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Facility LCs were issued at a time when the conditions
set forth in Section 4.2 were satisfied or waived, such payment shall be applied
solely to pay the Credit Extensions of all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Credit Extensions of such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments without giving effect to Section
2.22(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.22(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto. If there is more than one LC Issuer, amounts in
respect of the Fronting Exposure of each LC Issuer under this Section
2.22(a)(ii) shall be determined on a pro rata basis based on the respective
Fronting Exposures of each such LC Issuer.
(iii)    Certain Fees.

 
43
 
 
 
 




--------------------------------------------------------------------------------




(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive LC Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its ratable share of the stated amount of Facility LCs for which it
has provided Cash Collateral pursuant to Section 2.22(d).
(C)    With respect to any Commitment Fee or LC Fee not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in LC Obligations or Swing Line Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each LC
Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such LC
Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (y) the conditions set forth in
Section 4.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (z) such reallocation does not cause
the aggregate Outstanding Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral; Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (y) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and (z) second, Cash Collateralize
each LC Issuer’s Fronting Exposure in accordance with the procedures set forth
in Section 2.22(d).

 
44
 
 
 
 




--------------------------------------------------------------------------------




(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the LC Issuers agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Facility LCs and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.22(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(c)    New Swing Line Loans/Facility LCs. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Line
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Line Loan and (ii) no LC Issuer shall be required to issue,
extend, renew or increase any Facility LC unless it is satisfied that it will
have no Fronting Exposure after giving effect thereto.
(d)    Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Administrative
Agent or any LC Issuer (with a copy to the Administrative Agent) the Borrower
shall Cash Collateralize such LC Issuer’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.22(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.
(i)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grant(s) to the
Administrative Agent, for the benefit of the LC Issuers, and agree(s) to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of LC Obligations, to be applied pursuant to clause (ii) below. If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent and the LC
Issuers as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

 
45
 
 
 
 




--------------------------------------------------------------------------------




(ii)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.22 in respect of
Facility LCs shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of LC Obligations (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such Property as may otherwise be provided for herein.
(iii)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce an LC Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.22(d)
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and the applicable LC Issuers that
there exists excess Cash Collateral; provided that, subject to this Section 2.22
the Person providing Cash Collateral and the applicable LC Issuer may agree that
Cash Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.
(e)    Borrower’s Rights. Without limitation of the foregoing, Borrower shall
have such rights and remedies against a Defaulting Lender as are available at
law or in equity.
Section 2.23    Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative Agent
or such Lender. The provisions of this Section 2.23 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds. The provisions of this Section 2.23 shall survive the termination
of this Agreement.
Section 2.24    Extension of Facility Termination Date. The Borrower may
request, but not more than once after the Effective Date, an extension of the
Facility Termination Date by submitting a request for an extension to the
Administrative Agent (an “Extension Request”); provided, however, that such
Extension Request shall be delivered to the Administrative Agent not more than
180 days, nor less than 120 days, prior to the then current Facility Termination
Date. The Extension Request must specify the new Facility Termination Date
requested by the Borrower with respect thereto (“Extension Date”), which shall
be not more than one (1) year after the then current Facility Termination Date.
The Extension Request shall be accompanied by a certificate, signed by an
Authorized Officer, stating that on the date of the Extension Request, no
Default or Event of Default has occurred and is continuing, no Material Adverse
Effect has occurred with respect to any Loan Party, and that all of the
representations and warranties in ARTICLE V are true and correct in all material
respects (except  (i) to the extent any such representation or warranty is
stated to relate

 
46
 
 
 
 




--------------------------------------------------------------------------------




solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects on and as of such earlier
date and (ii) to the extent already qualified by materiality, in which case said
representations and warranties are true and correct in all respects).  On the
original Facility Termination Date, the Borrower shall deliver a certificate,
signed by an Authorized Officer,  stating that on such date, no Default or Event
of Default has occurred and is continuing, no Material Adverse Effect has
occurred with respect to any Loan Party, and that all of the representations and
warranties in ARTICLE V are true and correct in all material respects (except 
(i) to the extent any such representation or warranty is stated to relate solely
to an earlier date, in which case such representation or warranty shall have
been true and correct in all material respects on and as of such earlier date
and (ii) to the extent already qualified by materiality, in which case said
representations and warranties are true and correct in all respects).  Promptly
upon receipt of an Extension Request, the Administrative Agent shall notify each
Lender of the contents thereof and shall request each Lender to approve the
Extension Request (which approval may be given or withheld by each Lender in its
sole discretion). Each Lender may, at its election, approve or deny an extension
of the Facility Termination Date (it being understood that no Lender shall be
under any obligation to approve an extension of the Facility Termination Date).
Each Lender approving an Extension Request shall deliver its written approval no
later than seventy-five (75) days following such Extension Request. If written
approval of the Required Lenders is not received by the Administrative Agent
within such 75-day period, the Extension Request shall be denied.  If such
written approval of the Required Lenders is received by the Administrative Agent
within such 75-day period, the Facility Termination Date shall be extended to
the Extension Date specified in the Extension Request but only with respect to
the Commitments of the Lenders that have given such written approval. Except to
the extent that a Lender that did not give its written approval to such
Extension Request (“Declining Lender”) is replaced prior to its Declining
Lender’s Termination Date as provided in Section 2.20, then (a) the Aggregate
Commitment shall be decreased by the Commitment of each such Declining Lender,
which Declining Lender’s Commitment shall terminate on (and the Aggregate
Commitment shall decrease effective as of) the Facility Termination Date, as
determined prior to such Extension Request (the “Declining Lender’s Termination
Date”) and (b) the Loans and all interest, fees and other amounts owed to such
Declining Lender shall be paid in full on each such Declining Lender’s
Termination Date.
ARTICLE III    

YIELD PROTECTION; TAXES
Section 3.1    Yield Protection. If, after the date of this Agreement, there
occurs any adoption of or change in any law, governmental or quasi-governmental
rule, regulation, policy, guideline, interpretation, or directive (whether or
not having the force of law) or in the interpretation, promulgation,
implementation or administration thereof by any Governmental or
quasi-Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, including, notwithstanding the
foregoing, all requests, rules, guidelines or directives (x) in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or (y) promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Regulations and Supervisory Practices (or any successor or similar authority) or
the United States financial regulatory authorities, in each case of clauses (x)
and (y), regardless of the date enacted

 
47
 
 
 
 




--------------------------------------------------------------------------------




(subject to Section 3.7 below), adopted, issued, promulgated or implemented, or
compliance by any Lender or applicable Lending Installation or any LC Issuer
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency (any of the foregoing, a
“Change in Law”) which:
(a)    subjects any Lender or any applicable Lending Installation, any LC
Issuer, or the Administrative Agent to any Taxes (other than with respect to
Indemnified Taxes, Excluded Taxes, and Other Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, or
(b)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurocurrency Advances), or
(c)    imposes any other condition (other than Taxes) the result of which is to
increase the cost to any Lender or any applicable Lending Installation or LC
Issuer of making, funding or maintaining its Eurocurrency Loans, or of issuing
or participating in Facility LCs, or reduces any amount receivable by any Lender
or any applicable Lending Installation or LC Issuer in connection with its
Eurocurrency Loans, Facility LCs or participations therein, or requires any
Lender or any applicable Lending Installation or LC Issuer to make any payment
calculated by reference to the amount of Eurocurrency Loans, Facility LCs or
participations therein held or interest or LC Fees received by it, by an amount
deemed material by such Lender or LC Issuer, as the case may be,
and the result of any of the foregoing is to increase the cost to such Person of
making or maintaining its Loans or Commitment or of issuing or participating in
Facility LCs or to reduce the amount received by such Person in connection with
such Loans or Commitment, Facility LCs or participations therein, then, within
fifteen (15) days after demand by such Person, the Borrower shall pay such
Person, as the case may be, such additional amount or amounts as will compensate
such Person for such increased cost or reduction in amount received.
Section 3.2    Changes in Capital Adequacy Regulations. If a Lender or LC Issuer
determines that the amount of capital or liquidity required or expected to be
maintained by such Lender or LC Issuer, any Lending Installation of such Lender
or LC Issuer, or any corporation or holding company controlling such Lender or
LC Issuer is increased as a result of (i) a Change in Law or (ii) any change
after the date of this Agreement in the Risk-Based Capital Guidelines, then,
within fifteen (15) days after demand by such Lender or LC Issuer, the Borrower
shall pay such Lender or the LC Issuer the amount necessary to compensate for
any shortfall in the rate of return on the portion of such increased capital or
liquidity which such Lender or LC Issuer determines is attributable to this
Agreement, its Outstanding Credit Exposure or its Commitment to make Loans and
issue or participate in Facility LCs, as the case may be, hereunder (after
taking into account such Lender’s or LC Issuer’s policies as to capital adequacy
or liquidity), in each case that is attributable to such Change in Law or change
in the Risk-Based Capital Guidelines, as applicable.

 
48
 
 
 
 




--------------------------------------------------------------------------------




Section 3.3    Availability of Types of Advances; Adequacy of Interest Rate. If
the Administrative Agent or the Required Lenders determine that deposits of a
type and maturity appropriate to match fund Eurocurrency Advances are not
available to such Lenders in the relevant market or the Administrative Agent, in
consultation with the Lenders, determines that the interest rate applicable to
Eurocurrency Advances is not ascertainable or does not adequately and fairly
reflect the cost of making or maintaining Eurocurrency Advances, then the
Administrative Agent shall suspend the availability of Eurocurrency Advances and
require any affected Eurocurrency Advances to be repaid or converted to Base
Rate Advances, subject to the payment of any funding indemnification amounts
required by Section 3.4.
Section 3.4    Funding Indemnification. If (a) any payment of a Eurocurrency
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, (b) a
Eurocurrency Advance is not made on the date specified by the Borrower for any
reason other than default by the Lenders, (c) a Eurocurrency Loan is converted
other than on the last day of the Interest Period applicable thereto, (d) the
Borrower fails to borrow, convert, continue or prepay any Eurocurrency Loan on
the date specified in any notice delivered pursuant hereto, or (e) any
Eurocurrency Loan is assigned other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to Section
2.20, the Borrower will indemnify each Lender for such Lender’s costs, expenses
and Interest Differential (as determined by such Lender) incurred as a result of
such prepayment. The term “Interest Differential” shall mean that sum equal to
the greater of zero or the financial loss incurred by the Lender resulting from
prepayment, calculated as the difference between the amount of interest such
Lender would have earned (from the investments in money markets as of the
Borrowing Date of such Advance) had prepayment not occurred and the interest
such Lender will actually earn (from like investments in money markets as of the
date of prepayment) as a result of the redeployment of funds from the
prepayment. Because of the short-term nature of this facility, the Borrower
agrees that Interest Differential shall not be discounted to its present value.
Section 3.5    Taxes.
(a)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then the applicable
Loan Party shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax or Other Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 3.5) the applicable Lender, LC Issuer or the
Administrative Agent receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 
49
 
 
 
 




--------------------------------------------------------------------------------




(b)    The Loan Parties shall timely pay to the relevant Governmental Authority
in accordance with applicable law or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(c)    The Loan Parties shall indemnify each Lender, LC Issuer or the
Administrative Agent, within fifteen (15) days after demand therefor, for the
full amount of any Indemnified Taxes and Other Taxes (including Indemnified
Taxes and Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.5) payable or paid by such Lender, LC Issuer or the
Administrative Agent or required to be withheld or deducted from a payment to
such Lender, LC Issuer or the Administrative Agent and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
and Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or LC Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or LC Issuer, shall be conclusive absent manifest error.
(d)    Each Lender shall severally indemnify the Administrative Agent, within
fifteen (15) days after demand therefor, for (i) any Indemnified Taxes and Other
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and Other Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.2(c) relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
(e)    As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 3.5, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(f)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably

 
50
 
 
 
 




--------------------------------------------------------------------------------




requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.5(f)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
(i)    Without limiting the generality of the foregoing,
(A)    any Lender that is a United States Person for U.S. federal income Tax
purposes shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;
(B)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Non-U.S. Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such Tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Non-U.S. Lender is not

 
51
 
 
 
 




--------------------------------------------------------------------------------




a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (y) executed originals of IRS Form W-8BEN; or
(4)    to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8IMY or IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable.
(C)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(ii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 
52
 
 
 
 




--------------------------------------------------------------------------------




(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.5 (including by the payment of additional amounts
pursuant to this Section 3.5), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(h)    Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    For purposes of Section 3.5(d) and (f), the term “Lender” includes the LC
Issuer.
Section 3.6    Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Loans to reduce any liability of the Borrower to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurocurrency
Advances under Section 3.3, so long as such designation is not, in the judgment
of such Lender, disadvantageous to such Lender. Each Lender shall deliver a
written statement of such Lender to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurocurrency Loan shall be calculated as though each Lender funded its
Eurocurrency Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurocurrency
Rate applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement of any
Lender shall be due within ten (10) days after receipt by the Borrower of such
written statement. The obligations of the Borrower under Sections 3.1, 3.2, 3.4,
3.5 and 3.7 shall survive payment of the Obligations and termination of this
Agreement.

 
53
 
 
 
 




--------------------------------------------------------------------------------




Section 3.7    Cutoff. Failure or delay on the part of the Administrative Agent
or any Lender, Lending Installation, or LC Issuer to demand compensation
pursuant to Section 3.1 or 3.2 shall not constitute a waiver of such Person’s
right to demand such compensation; provided that Borrower shall not be required
to compensate any such Person for any increased costs or reductions incurred
more than 360 days prior to the date that such Person notifies Borrower of the
event giving rise to such increased costs or reductions and of such Person’s
intention to claim compensation therefor; provided further that, if the event
giving rise to such increased costs or reductions is retroactive, then the
360-day period referred to above shall be extended to include the period of
retroactive effect thereof.
ARTICLE IV    

CONDITIONS PRECEDENT
Section 4.1    Initial Credit Extension. The Lenders shall not be required to
make the initial Credit Extension hereunder unless each of the following
conditions is satisfied:
(a)    The Administrative Agent shall have received executed counterparts of
each of this Agreement and the Guaranty.
(b)    The Administrative Agent shall have received a certificate, signed by the
chief financial officer of the Borrower, stating that on the date of the initial
Credit Extension (1) no Default or Event of Default has occurred and is
continuing and (2) the representations and warranties contained in ARTICLE V are
true and correct in all material respects (except to the extent already
qualified by materiality, in which case said representations and warranties are
true and correct in all respects) as of such date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects (except to the extent already qualified by materiality, in
which case said representations and warranties are true and correct in all
respects) on and as of such earlier date.
(c)    The Administrative Agent shall have received a written opinion of the
Borrower’s counsel addressed to the Lenders, in a form approved by
Administrative Agent.
(d)    The Administrative Agent shall have received any Notes requested by a
Lender pursuant to Section 2.13 payable to the order of each such requesting
Lender.
(e)    The Administrative Agent shall have received such documents and
certificates relating to the organization, existence and good standing of the
Borrower and each initial Guarantor, the authorization of the transactions
contemplated hereby and any other legal matters relating to the Borrower and
such Guarantors, the Loan Documents or the transactions contemplated hereby, all
in form and substance satisfactory to the Administrative Agent and its counsel
and as further described in the list of closing documents attached as Exhibit I.

 
54
 
 
 
 




--------------------------------------------------------------------------------




(f)    If the initial Credit Extension will include the issuance of a Facility
LC, the applicable LC Issuer shall have received a properly completed Facility
LC Application.
(g)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
(h)    There shall not have occurred a material adverse change (x) in the
business, Property, liabilities (actual and contingent), operations or financial
condition, or results of operations of the Borrower and the Guarantors taken as
a whole, since December 31, 2013 or (y) in the facts and information regarding
such entities as represented by such entities to date.
(i)    The Administrative Agent shall have received evidence of all
governmental, equity holder and third party consents and approvals (if any)
necessary in connection with the contemplated financing and all applicable
waiting periods shall have expired without any action being taken by any
authority that would be reasonably likely to restrain, prevent or impose any
material adverse conditions on the Borrower and the Guarantors, taken as a
whole, and no law or regulation shall be applicable which in the reasonable
judgment of the Administrative Agent could have such effect.
(j)    No action, suit, investigation or proceeding is pending or, to the
knowledge of the Borrower, threatened in any court or before any arbitrator or
Governmental Authority that would reasonably be expected to result in a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of any
Credit Extensions.
(k)    The Administrative Agent shall have received: (i) pro forma financial
statements giving effect to the initial Credit Extensions contemplated hereby,
which demonstrate, in the Administrative Agent’s reasonable judgment, together
with all other information then available to the Administrative Agent, that the
Borrower can repay its debts and satisfy its other obligations as and when they
become due, and can comply with the financial covenants and tests set forth in
Section 6.19, (ii) such information as the Administrative Agent may reasonably
request to confirm the tax, legal, and business assumptions made in such
pro forma financial statements, (iii) unaudited consolidated financial
statements of the Borrower for the fiscal quarter ended March 31, 2014, and
(iv) audited consolidated financial statements of the Borrower for the fiscal
year ended 2013.
Section 4.2    Each Credit Extension. The Lenders shall not (except as otherwise
set forth in Section 2.4(d) with respect to Revolving Loans for the purpose of
repaying Swing Line Loans) be required to make any Credit Extension unless on
the applicable Borrowing Date:
(e)    There exists no Default or Event of Default, nor would a Default or Event
of Default result from such Credit Extension.

 
55
 
 
 
 




--------------------------------------------------------------------------------




(f)    The representations and warranties contained in ARTICLE V are true and
correct in all material respects (except to the extent already qualified by
materiality, in which case said representations and warranties are true and
correct in all respects) as of such Borrowing Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects (except to the extent already qualified by materiality, in
which case said representations and warranties are true and correct in all
respects) on and as of such earlier date.
(g)    Following the making of the requested Credit Extension, the aggregate
amount of all Borrowing Base Debt would not exceed the Borrowing Base
(determined as of the most recent Inventory Valuation Date).
Each Borrowing Notice or Swing Line Borrowing Notice, as the case may be, or
request for issuance of a Facility LC with respect to each such Credit Extension
shall constitute a representation and warranty by the Borrower that the
conditions contained in Sections 4.2(a), (b) and (c) have been satisfied.
ARTICLE V    

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
Section 5.1    Existence and Standing. Each of the Borrower and Guarantors is a
corporation or (in the case of Guarantors only) partnership or limited liability
company duly and properly incorporated, organized or formed, as the case may be,
validly existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation, organization or
formation, as applicable, and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted (except to the
extent that a failure to maintain such existence, good standing or authority
would not reasonably be expected to have and does not have a Material Adverse
Effect).
Section 5.2    Authorization and Validity. The Borrower has the corporate power
and authority and legal right to execute and deliver the Loan Documents to which
it is a party and to perform its obligations thereunder. The execution and
delivery by the Borrower of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate proceedings, and the Loan Documents to which the Borrower is a party
constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and general principles of equity.
Each Guarantor has the corporate, limited liability company or limited
partnership (as applicable) power and authority to execute and deliver the
Guaranty delivered by it and to perform its obligations thereunder. The
execution and delivery by each Guarantor of such Guaranty and the performance of
its obligations thereunder have been duly authorized, and each Guaranty
constitutes the legal, valid and binding obligations of such Guarantor
enforceable against

 
56
 
 
 
 




--------------------------------------------------------------------------------




such Guarantor in accordance with its terms, subject to bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally and
general principles of equity.
Section 5.3    No Conflict; Government Consent. Neither the execution and
delivery by the Borrower or any Guarantor of the Loan Documents to which it is a
party, nor the consummation of the transactions therein contemplated, nor
compliance with the provisions thereof will violate in any material respect (i)
any law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Borrower or any Guarantor or (ii) the Borrower’s or any
Guarantor’s articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating or other management agreement, as the case may be, or (iii) the
provisions of any indenture, instrument or agreement to which the Borrower or
any Guarantor is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of the
Borrower or any Guarantor pursuant to the terms of any such indenture,
instrument or agreement. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by the
Borrower or any Guarantor, is required to be obtained by the Borrower or any
Guarantor in connection with the execution and delivery of the Loan Documents,
the borrowings under this Agreement, the payment and performance by the Borrower
or any Guarantor of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.
Section 5.4    Financial Statements. The December 31, 2013 audited consolidated
financial statements of the Borrower, and their unaudited financial statements
dated as of March 31, 2014, heretofore delivered to the Lenders were prepared in
accordance with GAAP in effect on the date such statements were prepared and
fairly present, in all material respects, the consolidated financial condition
and operations of the Borrower at such date and the consolidated results of
their operations for the period then ended, subject to (in the case of such
unaudited financial statements) final audit adjustments.
Section 5.5    Material Adverse Change. Since the date of the most recent
audited financial statements of the Borrower delivered to the Administrative
Agent, there has been no change in the business, Property, financial condition
or results of operations of the Borrower and the Guarantors which could
reasonably be expected to have a Material Adverse Effect.
Section 5.6    Taxes. The Borrower and Guarantors have filed all United States
federal and state income Tax returns and all other material Tax returns which
are required to be filed by them and have paid all United States federal and
state income Taxes and all other material Taxes due from the Borrower and
Guarantors pursuant to such returns or pursuant to any assessment received by
the Borrower or any Guarantor, except such Taxes, if any, as are being contested
in good faith and as to which adequate reserves have been provided. No Tax Liens
have been filed and no claims are being asserted with respect to any such Taxes
that have had or would reasonably be expected to have a Material Adverse Effect.
The charges, accruals and reserves on the books of the Borrower and the
Guarantors in respect of any Taxes or other governmental charges are adequate.

 
57
 
 
 
 




--------------------------------------------------------------------------------




Section 5.7    Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any Senior Officer, threatened against or affecting the
Borrower or any Guarantor which would reasonably be expected to have a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of any
Credit Extensions. Other than any liability incident to such litigation,
arbitration or proceedings which would not reasonably be expected to have a
Material Adverse Effect, the Borrower has no material Contingent Obligations not
provided for or disclosed in the financial statements referred to in Section
5.4.
Section 5.8    Subsidiaries. Schedule 5.8 contains an accurate list of all
Subsidiaries of the Borrower as of the date of this Agreement, setting forth
their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by the Borrower or
other Subsidiaries. All of the issued and outstanding shares of capital stock or
other ownership interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and validly issued and are fully paid and non-assessable. All of the Significant
Homebuilding Subsidiaries are Guarantors (or in the process of becoming
Guarantors in accordance with the requirements of Section 6.20(a)).
Section 5.9    ERISA. With respect to each Plan, the Borrower and all ERISA
Affiliates have paid all required minimum contributions and installments on or
before the due dates provided under Section 430(j) of the Code and could not
reasonably be subject to a lien under Section 430(k) of the Code or Title IV of
ERISA. Neither the Borrower nor any ERISA Affiliate has filed, pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA, an application for a
waiver of the minimum funding standard. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect.
Section 5.10    Accuracy of Information. None of the written information,
exhibits or reports furnished by the Borrower or any of its Guarantors (taken as
a whole) to the Administrative Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents (taken as a whole)
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements (taken as a whole) contained
therein not misleading at the time the statements are furnished or dated (after
giving effect to all modifications and supplements to such written information,
exhibits or reports, in each case, furnished after the date on which such
written information or such written data was originally delivered); it being
understood that for purposes of this Section 5.10, such written information and
written data shall not include projections, pro forma financial information,
financial estimates, forecasts, forward-looking information or information of a
general economic or general industry nature.
Section 5.11    Regulation U. Neither Borrower nor any Guarantor is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System.
Section 5.12    Material Agreements. Neither the Borrower nor any Guarantor is a
party to any agreement or instrument or subject to any charter or other
corporate limited liability company

 
58
 
 
 
 




--------------------------------------------------------------------------------




or partnership restriction which would reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Guarantor is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party or (ii) any
agreement or instrument evidencing or governing Indebtedness, which default
would reasonably be expected to have a Material Adverse Effect.
Section 5.13    Compliance With Laws. The Borrower and the Guarantors are in
compliance with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property, the violation of which
would reasonably be expected to have a Material Adverse Effect.
Section 5.14    Ownership of Properties. On the date of this Agreement, the
Borrower and the Guarantors will have good title, free of all Liens other than
those permitted by Section 6.15, to all of the Property and assets reflected in
the Borrower’s most recent consolidated financial statements provided to the
Administrative Agent as owned by the Borrower and its Subsidiaries (except to
the extent that (i) they may have been disposed of in a manner permitted by
Section 6.13(a) or (ii) the failure to have such title has not had and would not
reasonably be expected to have a Material Adverse Effect).
Section 5.15    Plan Assets; Prohibited Transactions. The Borrower is not an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code), and neither the execution of this Agreement nor the making of Credit
Extensions hereunder gives rise to a prohibited transaction within the meaning
of Section 406 of ERISA or Section 4975 of the Code.
Section 5.16    Environmental Matters. In the ordinary course of its business,
the officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws. On the basis of this consideration, the Borrower has
concluded its Property and operations and those of its Subsidiaries are in
material compliance with applicable Environmental Laws and that none of the
Borrower or any of its Subsidiaries is subject to any liability under
Environmental Laws that individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect. Neither the Borrower nor any
Subsidiary has received any notice to the effect that its Property and/or
operations are not in material compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any Hazardous Material, which non-compliance or remedial action would
reasonably be expected to have a Material Adverse Effect.
Section 5.17    Investment Company Act. Neither the Borrower nor any Guarantor
is an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 
59
 
 
 
 




--------------------------------------------------------------------------------




Section 5.18    Insurance. The Borrower maintains, and has caused each Guarantor
to maintain, with financially sound and reputable insurance companies insurance
on all their Property, liability insurance and environmental insurance in such
amounts, subject to such deductibles and self-insurance retentions and covering
such Properties and risks as is consistent with sound business practice.
Section 5.19    Intentionally Omitted.
Section 5.20    Solvency.
(a)    Immediately after the consummation of the transactions to occur on the
Effective Date and immediately following the making of each Credit Extension, if
any, made on the Effective Date and after giving effect to the application of
the proceeds of such Credit Extensions, (i) the fair value of the assets of the
Borrower on a consolidated basis, at a fair valuation, will exceed the debts and
liabilities, subordinated, contingent or otherwise, of the Borrower on a
consolidated basis; (ii) the present fair value of the Property of the Borrower
on a consolidated basis will be greater than the amount that will be required to
pay the probable liability of the Borrower on a consolidated basis on their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become due and matured; (iii) the Borrower on a
consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become due
and matured; and (iv) the Borrower on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted after the Effective Date.
(b)    The Borrower does not intend to, or to permit any Guarantors to, and does
not believe that it or any Guarantors will, incur debts beyond its or any such
Guarantor’s ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Guarantor and the
timing of the amounts of cash to be payable on or in respect of its Indebtedness
or the Indebtedness of any such Guarantor.
Section 5.21    No Default. No Default or Event of Default has occurred and is
continuing.
ARTICLE VI    

COVENANTS
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
Section 6.1    Financial Reporting. The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with GAAP, and furnish to the Administrative Agent (for prompt
delivery by the Administrative Agent to each Lender):

 
60
 
 
 
 




--------------------------------------------------------------------------------




(a)    Within 120 days after the close of each of its fiscal years, an
unqualified (except for qualifications (i) relating to changes in accounting
principles or practices reflecting changes in GAAP or (ii) reasonably approved
by the Administrative Agent) audit report, with no going concern modifier,
certified by one of the “Big Four” accounting firms or other nationally
recognized independent certified public accountants reasonably acceptable to the
Administrative Agent, prepared in accordance with GAAP on a consolidated basis
for itself and its Subsidiaries, including balance sheets as of the end of such
period, related profit and loss and stockholders’ equity statement, and a
statement of cash flows and income from operations, accompanied by any
management letter prepared by said accountants.
(b)    Within 60 days after the close of the first three (3) quarterly periods
of each of its fiscal years, for itself and its Subsidiaries, consolidated
unaudited balance sheets as at the close of each such period and consolidated
profit and loss and stockholders’ equity statements and a statement of cash
flows and income from operations for the period from the beginning of such
fiscal year to the end of such quarter, all certified by its chief financial
officer or other Authorized Officer.
(c)    Together with the financial statements required under Sections 6.1(a) and
(b), a compliance certificate in substantially the form of Exhibit B signed by
its chief financial officer or other Authorized Officer showing the calculations
necessary to determine compliance with this Agreement (including Sections
6.19(a) through (e)) and stating that no Default or Event of Default exists, or
if any Default or Event of Default exists, stating the nature and status
thereof.
(d)    Within sixty (60) days after the end of each fiscal year, Borrower’s
current plan and forecast, including Borrower’s projected balance sheet, profit
and loss and stockholders’ equity statement, and a statement of cash flows and
income from operations for the current fiscal year.
(e)    By the fifteenth (15th) day of each calendar month, a sales and inventory
report for the immediately preceding calendar month.
(f)    By the twentieth (20th) day of each calendar month, a Borrowing Base
Certificate of an Authorized Officer of the Borrower, with respect to the
Inventory Valuation Date occurring on the last day of the immediately preceding
calendar month.
(g)    Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished.
(h)    Promptly upon the filing thereof, copies of all registration statements
(except Form S-8) and annual, quarterly, or other periodic reports, with the
exception of exhibits (unless otherwise requested by the Administrative Agent),
which the Borrower or any of its Subsidiaries files with the U.S. Securities and
Exchange Commission.

 
61
 
 
 
 




--------------------------------------------------------------------------------




(i)    Such other information (including, without limitation, additional
financial information, non-financial information and environmental reports) as
the Administrative Agent may from time to time reasonably request.
Any financial statement required to be furnished pursuant to Section 6.1(a) or
Section 6.1(b) or any document required to be delivered pursuant to Section
6.1(g) or Section 6.1(h) shall be deemed to have been furnished on the date on
which the Lenders receive notice that the Borrower has filed such financial
statement with the U.S. Securities and Exchange Commission and is available on
the EDGAR website on the Internet at www.sec.gov or any successor government
website that is freely and readily available to the Administrative Agent and the
Lenders without charge; provided that the Borrower shall give notice of any such
filing to the Administrative Agent (who shall then give notice of any such
filing to the Lenders). Notwithstanding the foregoing, the Borrower shall
deliver paper or electronic copies of any such financial statement to the
Administrative Agent if the Administrative Agent requests the Borrower to
furnish such paper or electronic copies until written notice to cease delivering
such paper or electronic copies is given by the Administrative Agent. If any
information which is required to be furnished to the Lenders under this Section
6.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders at such earlier date.
Section 6.2    Use of Proceeds. The Borrower will, and will cause each
Subsidiary to, use the proceeds of the Credit Extensions for general corporate
purposes. The Borrower will not, nor will it permit any Subsidiary to, use any
of the proceeds of the Advances to purchase or carry any “margin stock” (as
defined in Regulation U).
Section 6.3    Notice of Material Events. The Borrower will, and will cause each
Guarantor to, give notice in writing to the Administrative Agent (for prompt
delivery by Administrative Agent to each Lender), promptly and in any event
within ten (10) days after a Senior Officer of the Borrower obtains knowledge
thereof, of the occurrence of any of the following:
(a)    any Default or Event of Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority (including pursuant to any applicable
Environmental Laws) against or affecting the Borrower or any Guarantor that, if
adversely determined, would reasonably be expected to result in a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of any
Credit Extensions;
(c)    with respect to a Plan, (i) any failure to pay all required minimum
contributions and installments on or before the due dates provided under Section
430(j) of the Code or (ii) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard;
(d)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; and

 
62
 
 
 
 




--------------------------------------------------------------------------------




(e)    any other development, financial or otherwise, which would reasonably be
expected to have a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
an officer of the Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.
Section 6.4    Conduct of Business. Except as otherwise permitted under this
Agreement, the Borrower will, and will cause each Guarantor to, carry on and
conduct business in the same general manner and in substantially the same fields
of enterprise as presently conducted and to do all things necessary to remain
duly incorporated, validly existing and in good standing as a domestic
corporation, limited liability company or limited partnership (as applicable) in
their respective jurisdictions of incorporation or formation and maintain all
requisite authority to conduct business in each jurisdiction in which business
is conducted, except where the failure to maintain such authority would not
reasonably be expected to have a Material Adverse Effect; provided, however,
that nothing contained herein shall prohibit the dissolution of any Guarantor as
long as the Borrower or another Guarantor succeeds to the assets, liabilities
and business of the dissolved Guarantor.  Without limitation of the foregoing,
the Borrower shall at all times engage principally in the Related Businesses.
Section 6.5    Taxes. The Borrower will, and will cause each Guarantor to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings, with respect to which adequate reserves have been set aside in
accordance with GAAP, or which would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.
Section 6.6    Insurance. The Borrower will, and will cause each Guarantor to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts and covering such risks as is consistent with
sound business practice, and the Borrower will furnish to Administrative Agent
upon request full information as to the insurance carried.
Section 6.7    Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each Guarantor to, (i) comply in all material
respects with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject including, without
limitation, all Environmental Laws and (ii) perform its obligations under
material agreements to which it is a party, except where the failure to perform
such obligations would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
Section 6.8    Maintenance of Properties. The Borrower and each Guarantor will
do all things necessary to maintain, preserve, protect and keep its Property in
good repair, working order and condition, except to the extent that the failure
to do so would not reasonably be expected to have and does not have a Material
Adverse Effect.

 
63
 
 
 
 




--------------------------------------------------------------------------------




Section 6.9    Books and Records; Inspection. The Borrower will, and will cause
each of the Guarantors to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. The Borrower will, and will cause each
Guarantor to, permit the Administrative Agent, by it or its representatives and
agents to inspect any of the Property, books and financial records of the
Borrower and each Guarantor, to examine and make copies of the books of accounts
and other financial records of the Borrower and each Guarantor, and to discuss
the affairs, finances and accounts of the Borrower and each Guarantor with, and
to be advised as to the same by, their respective officers at such reasonable
times and intervals as the Administrative Agent may designate. At any time that
a Default exists, such inspections and examinations shall be at Borrower’s
expense.
Section 6.10    Payment of Obligations. The Borrower will, and will cause each
Guarantor to, pay its obligations, including Tax liabilities, that, if not paid,
would reasonably be expected to result in a Material Adverse Effect before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, and
(b) the Borrower or such Guarantor has set aside on its books adequate reserves
with respect thereto in accordance with GAAP.
Section 6.11    Restrictions on Other Indebtedness. No Loan Party shall create,
incur, assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness other than:
(a)    The Loans and the Reimbursement Obligations;
(b)    Those repayment guarantees existing as of the date hereof and described
in Schedule 6.11;
(c)    Indebtedness arising under Rate Management Transactions;
(d)    Capitalized Lease Obligations incurred in the ordinary course of
business;
(e)    Current liabilities of such Persons incurred in the ordinary course of
business but not incurred through (i) the borrowing of money, or (ii) the
obtaining of credit except for credit on an open account basis customarily
extended and in fact extended in connection with normal purchases of goods and
services;
(f)    Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of Section 6.10;
(g)    Indebtedness in respect of judgments or awards only to the extent, for
the period and in an amount not resulting in an Event of Default;
(h)    Endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

 
64
 
 
 
 




--------------------------------------------------------------------------------




(i)    Indebtedness incurred in the ordinary course of business with respect to
completion guaranties and environmental indemnities;
(j)    Indebtedness arising under Permitted Liens;
(k)    Secured Project Debt in an aggregate amount not to exceed Fifty-Five
Million Dollars ($55,000,000.00); and
(l)    Contingent Obligations arising from or relating to the development of
residential Projects in an aggregate amount not to exceed Three Million Dollars
($3,000,000).
The Indebtedness described under (k) existing on the date hereof is described in
Schedule 6.11.
Section 6.12    Merger. Neither the Borrower nor any Guarantor will merge or
consolidate with or into any other Person, unless:
(i)    (A) any Guarantor is merging with any other Guarantor; (B) any Guarantor
is merging with the Borrower, and the Borrower is the continuing corporation;
(C) any Guarantor is merging with a Person that is not a Subsidiary of the
Borrower and (1) if the Guarantor is not the continuing corporation, such
transaction is in compliance with the provisions of Section 6.13(b) or (2) if
the Guarantor is the continuing corporation, such transaction is a Permitted
Acquisition or otherwise permitted under Section 6.14; or (D) a Non-Guarantor
Subsidiary is merging with the Borrower or any Guarantor, and the Borrower or a
Guarantor, as applicable, is the continuing corporation; and
(ii)    no Event of Default shall exist or shall occur after giving effect to
such transaction; and
(iii)    after giving effect to such transaction, the Borrower shall be in
compliance with the Consolidated Tangible Net Worth Test and the Leverage Test;
and
(iv)    the transaction is not otherwise prohibited under this Agreement.
Section 6.13    Sale of Assets.
(a)    Neither the Borrower nor any Guarantor will lease, sell or otherwise
dispose of its Property, in a single transaction or a series of transactions, to
any other Person (other than the Borrower or another Guarantor) except for (i)
sales or leases in the ordinary course of business, (ii) leases, sales or other
dispositions of its Property that, together with all other Property of the
Borrower and Guarantors previously leased, sold or disposed of (other than in
the ordinary course of business) as permitted by this Section during the fiscal
quarter in which any such lease, sale or other disposition occurs, do not
constitute a Material Portion of the Property of the Borrower and Guarantors
(taken as a whole), (iii) transfers of assets by a Guarantor to another
Guarantor (including any Subsidiary that becomes a Guarantor

 
65
 
 
 
 




--------------------------------------------------------------------------------




by executing and delivering a Guaranty to Administrative Agent at the time at
which such assets are transferred to such Subsidiary) and (iv) dispositions of
Investments in Joint Ventures to the extent required by, or made pursuant to
customary buy/sell arrangements between, the joint venture parties set forth in
the organizational documents governing such Joint Venture and similar binding
agreements.
(b)    The Borrower shall not sell or transfer or cause to be sold or
transferred (other than to the Borrower or another Guarantor), in a single
transaction or a series of transactions (i) all or substantially all of the
assets of any Guarantor or (ii) such securities or other ownership interests in
a Guarantor as would result in such Guarantor ceasing to be a Subsidiary of the
Borrower (whether by merger, consolidation, sale, assignment or otherwise)
unless (A) any such transaction is (and, if it were the sale of all of the
assets of such Guarantor, such transaction would be) in compliance with the
provisions of Section 6.13(a) and (B) following such transaction and the release
of such Guarantor provided for below, the Borrower would be in compliance with
its obligations under this Agreement.  Upon not less than thirty (30) days’
prior written request from the Borrower, accompanied by a certificate of the
Borrower certifying as to the foregoing, Administrative Agent shall deliver, at
the time of the consummation of such transaction, a release of such Guarantor
from its obligations under the Guaranty, and such entity shall cease to be a
Guarantor hereunder.
(c)    For purposes of this Section 6.13, “Material Portion” means, with respect
to the Property of the Borrower and Guarantors (taken as a whole), Property
which represents more than 10% of the book value of all assets of the Borrower
and Guarantors (taken as a whole). If a Material Portion of the Property of the
Borrower and Guarantors (taken as a whole) is leased, sold or disposed of in
violation of this Section 6.13, the Borrower shall pay to Administrative Agent
for the benefit of Lenders at the time of such lease, sale or disposal, all
amounts owed by the Borrower pursuant to Section 2.2, taking into account the
effect of such lease, sale or disposal.
Section 6.14    Investments and Acquisitions. Neither the Borrower nor any
Guarantor will make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to create any Subsidiary or to become or remain a
partner in any partnership or joint venture, or to make any Acquisition of any
Person, except:
(i)    Investments in Cash Equivalents and/or Marketable Securities.
(ii)    Loans or advances made to officers, directors or employees of the
Borrower or any Guarantor or any Subsidiary not to exceed $500,000 in the
aggregate outstanding at any one time.
(iii)    Investments in contract rights granted by, entitlements granted by,
interests in securities issued by, or tangible assets of, political subdivisions
or enterprises thereof related to the home building or real estate operations of
the

 
66
 
 
 
 




--------------------------------------------------------------------------------




Borrower or any Guarantor or any Subsidiary, including without limitation
Investments in special districts.
(iv)    Investments in existing Subsidiaries (subject, in the case of
Non-Guarantor Subsidiaries, to the provisions of Section 6.14(v)) and other
Investments in existence on the date hereof.
(v)    Investments in (A) Non-Guarantor Subsidiaries or (B) other Persons whose
primary business is not a Related Business, in an amount (in the aggregate for
both clause (A) and clause (B)) outstanding at any one time not to exceed 10% of
Consolidated Tangible Net Worth, provided that retained earnings of such
Non-Guarantor Subsidiaries and Persons described in clause (B) shall not be
deemed part of such Investment.
(vi)    Permitted Acquisitions.
(vii)    The creation of new Subsidiaries engaged primarily in a Related
Business (or the purpose of which is principally to preserve the use of a name
in which such business is conducted), subject to the limitations contained in
Section 6.14(v).
(viii)    Pledges or deposits in cash by the Borrower or a Guarantor to support
surety bonds, performance bonds or guarantees of completion in the ordinary
course of business.
(ix)    Loans representing intercompany Indebtedness between the Borrower, any
Guarantor and/or any Subsidiary, subject to the limitations contained in Section
6.14(v).
(x)    Investments pursuant to the Borrower’s or a Guarantor’s employment
compensation plans or agreements.
(xi)    Payments on account of the purchase, redemption or other acquisition or
retirement for value, or any payment in respect of any amendment (in
anticipation of or in connection with any such retirement, acquisition or
defeasance) in whole or in part, of any shares of capital stock or other
securities of the Borrower, but only to the extent the same is permitted under
the Indenture.
(xii)    Investments, in addition to those enumerated above in this Section
6.14, in an aggregate amount outstanding at any time not to exceed Five Million
Dollars ($5,000,000).
Section 6.15    Liens. Neither the Borrower nor any Guarantor will create,
incur, or suffer to exist any Lien in, of or on the Property of the Borrower or
any Guarantor, except:
(i)    Permitted Liens.

 
67
 
 
 
 




--------------------------------------------------------------------------------




(ii)    Liens for taxes, assessments or governmental charges or levies which
solely encumber property abandoned or in the process of being abandoned and with
respect to which there is no recourse to the Borrower or any Guarantor or any
Subsidiary.
(iii)    Judgments and similar Liens arising in connection with court
proceedings; provided the execution or enforcement thereof is stayed and the
claim is being contested in good faith, with adequate reserves therefor being
maintained by the Borrower or such Guarantor in accordance with GAAP.
(iv)    Liens securing Indebtedness of the Borrower or any Guarantor permitted
under Section 6.11(k).
(v)    Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.
(vi)    Liens incurred or deposits made to secure the performance of tenders,
bids, leases, statutory obligations, surety and appeal bonds, progress payments,
government contracts, utility services and other obligations of like nature in
each case incurred in the ordinary course of business.
(vii)    Leases or subleases granted to others not materially interfering with
the ordinary course of business of the Borrower or any Guarantor.
(viii)    Any interest in or title of a lessor to property subject to any
Capitalized Lease Obligations.
(ix)    Any option, contract or other agreement to sell or purchase an asset or
participate in the income or revenue derived therefrom.
(x)    Any legal right of, or right granted in good faith to, a lender or
lenders to which the Borrower or a Guarantor may be indebted to offset against,
or appropriate and apply to the payment of, such Indebtedness any and all
balances, credits, deposits, accounts, or monies of the Borrower or a Guarantor
with or held by such lender or lenders.
(xi)    Any pledge or deposit of cash or property by the Borrower or any
Guarantor in conjunction with obtaining surety and performance bonds and Letters
of Credit required to engage in constructing on-site and off-site improvements
or as otherwise required by political subdivisions or other governmental
authorities in the ordinary course of business.
(xii)    Liens incurred in the ordinary course of business as security for the
Borrower’s or any Guarantor’s obligations with respect to indemnification in
favor of title insurance providers.

 
68
 
 
 
 




--------------------------------------------------------------------------------




(xiii)    Letters of Credit, bonds or other assets pledged to secure insurance
in the ordinary course of business.
(xiv)    Liens on assets securing warehouse lines of credit and repurchase
agreements and other credit facilities to finance the operations of the
Borrower’s mortgage lending Subsidiaries, insurance subsidiaries and/or
financial asset management Subsidiaries and Liens related to issuances of CMOs
and mortgage-related securities, so long as such assets are owned by such
mortgage lending Subsidiaries and financial asset Subsidiaries.
(xv)    Liens on real property that (A) is not related to Housing Units and does
not constitute Land Under Development, Finished Lots or Entitled Land, and
(B) is owned by the Borrower or a Guarantor, which Liens secure Indebtedness of
the Borrower or such Guarantor, provided (x) each such Lien attaches only to
such real property and (y) the obligation secured by such Lien is limited to
such Indebtedness.
(xvi)    In the case of any non-wholly owned Subsidiary, any put and call
arrangements or restrictions on disposition related to the Capital Stock set
forth in the applicable organizational documents or any related joint venture or
similar agreement.
(xvii)    (A) Pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (B) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Subsidiaries.
(xviii)    Liens existing on property at the time of its acquisition or existing
on the property of any Person at the time such Person becomes a Subsidiary;
provided that (A) such Acquisition is a Permitted Acquisition, and (B) such Lien
does not extend to or cover any other assets or property (other than the
proceeds or products thereof).
(xix)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto.
Section 6.16    Affiliates. Neither the Borrower nor any Guarantor will enter
into any transaction (including, without limitation, the purchase or sale of any
Property or service) with, or make any payment or transfer to, any Affiliate
(other than a Subsidiary) except (i) in the ordinary course of business and
pursuant to the reasonable requirements of the Borrower’s or such Guarantor’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Guarantor than the Borrower or such Guarantor would obtain in a comparable
arms-length transaction, (ii) Investments permitted under Section 6.14, (iii)
pursuant to employment compensation plans and

 
69
 
 
 
 




--------------------------------------------------------------------------------




agreements, (iv) with officers, directors and employees of the Borrower or any
Subsidiary so long as the same are duly authorized pursuant to the articles of
incorporation or bylaws (or procedures conducted in accordance therewith) of
such Guarantor or the Borrower, (v) transactions between or among the Borrower
or any Subsidiary or any entity that becomes a Subsidiary as a result of such
transaction, (vi) the issuance or transfer of equity interests of the Borrower
to any Affiliate of the Borrower or any former, current or future officer,
director, manager, employee or consultant (or any spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees of any of
the foregoing) of the Borrower or any of its Subsidiaries to the extent such
issuance or transfer does not result in an Event of Default pursuant to Section
7.1(k) at the time of such issuance or transfer; (vii) Restricted Payments or
other actions permitted pursuant to Section 6.18, and (viii) sales or other
transfers of real property to a Loan Party from an Affiliate at or below the
fair market value of such real property.
Section 6.17    Intentionally Omitted.
Section 6.18    Restricted Payment; Repurchase of Stock. The Borrower will not,
directly or indirectly, declare, make or pay, or incur any liability to make or
pay, or cause or permit to be declared, made or paid, any Restricted Payment, or
purchase, or incur any obligation to purchase, any capital stock of the Borrower
if, prior to or after giving effect to the declaration and payment of any
Restricted Payment or purchase of such stock, there shall exist any Event of
Default under this Agreement or any violation of the Consolidated Tangible Net
Worth Test, the Leverage Test or the Adjusted Leverage Test.
Section 6.19    Financial Covenants and Tests.
(c)    Consolidated Tangible Net Worth Test. The Borrower will not at any time
permit Consolidated Tangible Net Worth to be less than (i) $106,812,785.00 plus
(ii) 50% of the cumulative Consolidated Net Income for each fiscal quarter
commencing after March 31, 2014 (excluding any quarter in which there is a loss
but applying Consolidated Net Income thereafter first to such loss before
determining 50% of such amount for purposes of this calculation) plus (iii) 50%
of the aggregate proceeds received by the Borrower (net of reasonable fees and
expenses) in connection with any offering of stock or equity in each fiscal
quarter after March 31, 2014 (the “Consolidated Tangible Net Worth Test”).
(d)    Leverage Test. Borrower shall not at any time permit the Leverage Ratio
to exceed seventy-five percent (75%) (the “Leverage Test”).
(e)    Adjusted Leverage Test. Borrower shall not at any time permit the
Adjusted Leverage Ratio to exceed one hundred twenty-five percent (125%) (the
“Adjusted Leverage Test”).
(f)    Minimum Liquidity Amount. Borrower shall not at any time permit
Borrower’s Unrestricted Cash to be less than Five Million Dollars
($5,000,000.00) (the “Minimum Liquidity Amount”).

 
70
 
 
 
 




--------------------------------------------------------------------------------




(g)    Interest Coverage Test. Borrower shall not at any time permit the
Interest Coverage Ratio to be less than 1.50 to 1.0 (the “Interest Coverage
Test”).
(h)    Spec Unit Inventory Test. From and after January 1, 2015, the Borrower
shall not at any time permit the aggregate number of Spec Units owned by the
Borrower or any Guarantor to exceed the greater of (i) 50% of the number of
Housing Unit Closings during the preceding twelve (12) months or (ii) 100% of
the number of Housing Unit Closings during the preceding six (6) months (the
“Spec Unit Inventory Test”); provided, however, that the La Fayette Project and
the Mariners Island Project shall be excluded from the Spec Unit Inventory Test
through December 31, 2015. A failure to comply with the Spec Unit Inventory Test
shall not be an Event of Default or a Default, but there shall be excluded from
the Borrowing Base, as of the last day of the quarter in which such
non-compliance occurs, any excess Spec Units.
Section 6.20    Guaranty.
(a)    Guaranty by Significant Homebuilding Subsidiaries. As promptly as
possible but in any event within thirty (30) days (or such later date as may be
agreed by the Administrative Agent in its sole discretion) after a Significant
Homebuilding Subsidiary is organized or acquired, or any Person becomes a
Significant Homebuilding Subsidiary pursuant to the definition thereof, the
Borrower shall provide the Administrative Agent with written notice thereof
setting forth information in reasonable detail describing the material assets of
such Significant Homebuilding Subsidiary and shall cause each such Subsidiary to
deliver to the Administrative Agent a joinder to the Guaranty in the form
contemplated thereby) pursuant to which such Significant Homebuilding Subsidiary
agrees to be bound by the terms and provisions thereof, each such Guaranty
joinder to be accompanied by an updated Schedule 5.8 hereto designating such
Significant Homebuilding Subsidiary as such, appropriate corporate or limited
liability company resolutions, other corporate or limited liability company
documentation and legal opinions, in each case in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, and such other
documentation as the Administrative Agent may reasonably request.
(b)    Release of Guarantor. The Administrative Agent is authorized to and shall
release and discharge from the Guaranty any Guarantor requested in writing by
the Borrower, provided that:
(iv)    no Default or Event of Default exists or would result from release of
such Guarantor;
(v)    the Guarantor being released has a Net Worth of less than $1,000,000; and
(vi)    no Property owned by such Guarantor remains in, or is counted in the
calculation of, the Borrowing Base;

 
71
 
 
 
 




--------------------------------------------------------------------------------




provided further that, in each such case, the Borrower has delivered to the
Administrative Agent a certificate of an Authorized Officer and an opinion of
counsel, each stating that all conditions precedent provided for in this Section
have been complied with and that such release is authorized and permitted under
the Agreement.
Section 6.21    Negative Pledge. Neither the Borrower nor any Guarantor will
directly or indirectly enter into any agreement (other than this Agreement) with
any Person that prohibits or restricts or limits the ability of the Borrower or
Guarantors to create, incur, pledge or suffer to exist any Lien in favor of
Lenders granted pursuant to the terms of this Agreement upon any real property
assets of the Borrower or any Guarantor; provided, however, that those
agreements creating Liens permitted under Sections 6.15(iii), (iv), (vii),
(viii), (xix) and (xx) may prohibit, restrict or limit other Liens on those
assets encumbered by the Liens created by such agreements.
Section 6.22    Operating Accounts. Borrower shall at all times maintain a major
depository relationship with U.S. Bank National Association, a national banking
association.
ARTICLE VII    

DEFAULTS
Section 7.1    Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default (each, an “Event of
Default”):
(j)    Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Guarantors to the Lenders or the Administrative Agent
under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date made or confirmed and,
with respect to any matter which is reasonably capable of being cured, Borrower
or such Guarantor, as applicable, shall have failed to cure the occurrence
causing the representation or warranty to be materially false within thirty (30)
days after notice thereof by Administrative Agent to Borrower.
(k)    Nonpayment of (i) principal of any Loan when due, or (ii) any
Reimbursement Obligation, interest upon any Loan, any Commitment Fee or LC Fee
within five (5) days of written notice (which may include the invoice therefor)
from Administrative Agent or the applicable LC Issuer or Lender, or (iii) any
other obligation under any of the Loan Documents within five (5) days after
written notice (which may include the invoice therefor) from Administrative
Agent that the same is due.
(l)    The breach of any of the covenants set forth in Section 6.19 (other than
as provided in Section 6.19(f)).
(m)    The breach by the Borrower (other than a breach which constitutes an
Event of Default under another Section of this ARTICLE VII) of any of the terms
or provisions of this Agreement which is not remedied within thirty (30) days
after the earlier of (i) any

 
72
 
 
 
 




--------------------------------------------------------------------------------




Senior Officer becoming aware of any such breach and (ii) the Administrative
Agent notifying the Borrower of any such breach.
(n)    Failure of the Borrower or any Guarantor to pay when due any payment of
principal or interest or any other material amount in respect of any Material
Indebtedness within fifteen (15) days (or such greater applicable grace period
as is provided in the applicable Material Indebtedness Agreement) of the date
when due; or the default by the Borrower or any Guarantor in the performance
(beyond the greater of thirty (30) days or the applicable grace period with
respect thereto, if any, provided in such Material Indebtedness) of any material
term, provision or condition contained in any Material Indebtedness Agreement if
the effect of which default is to permit the holder(s) of such Material
Indebtedness or the lender(s) under any Material Indebtedness Agreement to cause
ten percent (10%) or more of such Material Indebtedness to become due prior to
its stated maturity or any commitment to lend under any Material Indebtedness
Agreement to be terminated prior to its stated expiration date; or ten percent
(10%) or more of the Material Indebtedness of the Borrower or any Guarantor
shall be declared to be due and payable or required to be prepaid or repurchased
(other than by a regularly scheduled payment) prior to the stated maturity
thereof; or the Borrower or any Guarantor shall not pay, or shall admit in
writing its inability to pay, its debts generally as they become due.
(o)    The Borrower or any Guarantor shall (i) have an order for relief entered
with respect to it under the Federal bankruptcy laws as now or hereafter in
effect, (ii) make an assignment for the benefit of creditors, (iii) apply for,
seek, consent to, or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any Substantial
Portion of its Property, (iv) institute any proceeding seeking an order for
relief under the Federal bankruptcy laws as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
take any corporate, limited liability company or partnership action to authorize
or effect any of the foregoing actions set forth in this Section 7.1(f) or (vi)
fail to contest in good faith any appointment or proceeding described in Section
7.1(g).
(p)    Without the application, approval or consent of the Borrower or any
Guarantor, a receiver, trustee, examiner, liquidator or similar official shall
be appointed for the Borrower or any Guarantor or any Substantial Portion of
their Property, or a proceeding described in Section 7.1(f)(iv) shall be
instituted against the Borrower or any Guarantor and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of sixty (60) consecutive days.
(q)    Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and the Guarantors which, when taken together with all
other Property of the Borrower and the Guarantors so condemned, seized,
appropriated, or taken custody or

 
73
 
 
 
 




--------------------------------------------------------------------------------




control of, during the twelve-month period ending with the month in which any
such action occurs, constitutes a Substantial Portion.
(r)    The Borrower or any Guarantor shall fail within thirty (30) days to pay,
obtain a stay with respect to, or otherwise discharge one or more (i) judgments
or orders for the payment of money in excess of $500,000 (or the equivalent
thereof in currencies other than Dollars) in the aggregate, or (ii) nonmonetary
judgments or orders which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Guarantor to enforce any such
judgment.
(s)    (i) With respect to a Plan, the Borrower or an ERISA Affiliate is subject
to a lien in excess of $100,000 pursuant to Section 430(k) of the Code or
Section 302(c) of ERISA or Title IV of ERISA, or (ii) an ERISA Event shall have
occurred that, in the opinion of the Required Lenders, when taken together with
all other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect.
(t)    Any Change in Control shall occur.
(u)    The occurrence of any “default,” as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided.
(v)    Any Loan Document shall fail to remain in full force or effect or any
action shall be taken by any Guarantor to discontinue or to assert the
invalidity or unenforceability of any Guaranty, or any Guarantor shall deny that
it has any further liability under any Guaranty to which it is a party, or shall
give notice to such effect.
Section 7.2    No Defaults. The breach of the Spec Unit Inventory Test shall
specifically not be an Event of Default or a Default under this Agreement
(except that the same shall result in the exclusion of certain assets from the
Borrowing Base to the extent provided for in Section 6.19(f)).
ARTICLE VIII    

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
Section 8.1    Acceleration; Remedies. If any Event of Default described in
Section 7.1(f) or Section 7.1(g) occurs with respect to the Borrower, the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuers to issue Facility LCs shall automatically terminate and the
Obligations under this Agreement and the other Loan Documents shall immediately
become due and payable without any election or action on the part of the
Administrative Agent, any LC Issuer or any Lender and the Borrower will be and
become thereby unconditionally obligated, without any further notice, act or
demand, to pay to the Administrative Agent an amount

 
74
 
 
 
 




--------------------------------------------------------------------------------




in immediately available funds, which funds shall be held in the Facility LC
Collateral Account, equal to the difference of (y) the amount of LC Obligations
at such time, less (z) the amount on deposit in the Facility LC Collateral
Account at such time which is free and clear of all rights and claims of third
parties and has not been applied against the Obligations under this Agreement
and the other Loan Documents (such difference, the “Collateral Shortfall
Amount”). If any other Event of Default occurs, the Administrative Agent may,
and at the request of the Required Lenders shall, (a) terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuers to issue Facility LCs, or declare the Obligations under this
Agreement and the other Loan Documents to be due and payable, or both, whereupon
the Obligations under this Agreement and the other Loan Documents shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives, and (b) upon notice
to the Borrower and in addition to the continuing right to demand payment of all
amounts payable under this Agreement, make demand on the Borrower to pay, and
the Borrower will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.
(f)    If at any time while any Event of Default is continuing, the
Administrative Agent determines that the Collateral Shortfall Amount at such
time is greater than zero, the Administrative Agent may make demand on the
Borrower to pay, and the Borrower will, forthwith upon such demand and without
any further notice or act, pay to the Administrative Agent the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.
(g)    The Administrative Agent may at any time or from time to time after funds
are deposited in the Facility LC Collateral Account, apply such funds to the
payment of the Obligations under this Agreement and the other Loan Documents and
any other amounts as shall from time to time have become due and payable by the
Borrower to the Lenders or the LC Issuers under the Loan Documents, as provided
in Section 8.2.
(h)    At any time while any Event of Default is continuing, neither the
Borrower nor any Person claiming on behalf of or through the Borrower shall have
any right to withdraw any of the funds held in the Facility LC Collateral
Account. After all of the Obligations under this Agreement and the other Loan
Documents have been indefeasibly paid in full and the Aggregate Commitment has
been terminated, any funds remaining in the Facility LC Collateral Account shall
be returned by the Administrative Agent to the Borrower or paid to whomever may
be legally entitled thereto at such time.
(i)    If, within thirty (30) days after acceleration of the maturity of the
Obligations under this Agreement and the other Loan Documents or termination of
the obligations of the Lenders to make Loans and the obligation and power of the
LC Issuers to issue Facility LCs hereunder as a result of any Event of Default
(other than any Event of Default as described in Section 7.1(f) or Section
7.1(g) with respect to the Borrower) and before any judgment or decree for the
payment of the Obligations due under this Agreement and the other Loan Documents
shall have been obtained or entered, the Required Lenders (in their

 
75
 
 
 
 




--------------------------------------------------------------------------------




sole discretion) shall so direct, the Administrative Agent shall, by notice to
the Borrower, rescind and annul such acceleration and/or termination.
(j)    Upon the occurrence and during the continuation of any Event of Default,
the Administrative Agent may, and at the request of the Required Lenders shall,
exercise all rights and remedies under the Loan Documents and enforce all other
rights and remedies under applicable law.
Section 8.2    Application of Funds. After the exercise of remedies provided for
in Section 8.1 (or after the Obligations under this Agreement and the other Loan
Documents have automatically become immediately due and payable as set forth in
the first sentence of Section 8.1(a)), any amounts received by the
Administrative Agent on account of the Obligations shall be applied by the
Administrative Agent in the following order:
(b)    First, to payment of fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under ARTICLE III) payable to the Administrative Agent
in its capacity as such;
(c)    Second, to payment of fees, indemnities and other amounts (other than
principal, interest, LC Fees and Commitment Fees) payable to the Lenders and the
LC Issuers (including fees, charges and disbursements of counsel to the
respective Lenders and the LC Issuers as required by Section 9.6 and amounts
payable under ARTICLE III);
(d)    Third, to payment of accrued and unpaid LC Fees, Commitment Fees and
interest on the Loans and Reimbursement Obligations, ratably among the Lenders
and the LC Issuers in proportion to the respective amounts described in this
Section 8.2(c) payable to them;
(e)    Fourth, to payment of all Obligations ratably among the Lenders;
(f)    Fifth, to the Administrative Agent for deposit to the Facility LC
Collateral Account in an amount equal to the Collateral Shortfall Amount (as
defined in Section 8.1(a)), if any; and
(g)    Last, the balance, if any, to the Borrower or as otherwise required by
law.
Section 8.3    Amendments. Subject to the provisions of this Section 8.3, the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Borrower may enter into agreements supplemental hereto
for the purpose of adding or modifying any provisions to this Agreement or the
Guaranty or changing in any manner the rights of the Lenders or the Borrower
hereunder or thereunder or waiving any Default or Event of Default hereunder;
provided, however, that no such supplemental agreement shall:
(b)    without the consent of each Lender directly affected thereby, extend the
final maturity of any Loan, or extend the expiry date of any Facility LC to a
date after the Facility Termination Date or postpone any regularly scheduled
payment of principal of any Loan or

 
76
 
 
 
 




--------------------------------------------------------------------------------




forgive all or any portion of the principal amount thereof or any Reimbursement
Obligation related thereto, or reduce the rate or extend the time of payment of
interest or fees thereon or Reimbursement Obligations related thereto or
increase the amount of the Commitment of such Lender hereunder.
(c)    without the consent of all of the Lenders, reduce the percentage
specified in the definition of Required Lenders.
(d)    without the consent of all of the Lenders, amend this Section 8.3.
(e)    without the consent of all of the Lenders, release all or substantially
all of the Guarantors of the Obligations (except as provided in Section
6.20(b)).
No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuers shall be
effective without the written consent of the LC Issuers. No amendment to any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loans shall be effective without the written consent of the Swing Line Lender.
The Administrative Agent may waive payment of the fee required under Section
12.3(c) without obtaining the consent of any other party to this Agreement.
Notwithstanding anything to the contrary herein, the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency of a technical or immaterial nature, as
determined in good faith by the Administrative Agent.
Section 8.4    Preservation of Rights. No delay or omission of the Lenders, the
LC Issuers or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Event of
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of an Event of Default or the inability of the
Borrower to satisfy the conditions precedent to such Credit Extension shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.3, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent, the LC Issuers and the Lenders until the
Obligations have been paid in full.
ARTICLE IX    

GENERAL PROVISIONS
Section 9.1    Survival of Representations. All representations and warranties
of the Borrower contained in this Agreement shall survive the making of the
Credit Extensions herein contemplated.

 
77
 
 
 
 




--------------------------------------------------------------------------------




Section 9.2    Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, neither any LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.
Section 9.3    Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
Section 9.4    Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Borrower, the Administrative Agent, any LC Issuer
and the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuer and the Lenders relating to
the subject matter thereof other than those contained in the Fee Letters which
shall survive and remain in full force and effect during the term of this
Agreement.
Section 9.5    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arranger shall enjoy the benefits of
the provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.
Section 9.6    Expenses; Indemnification.
(e)    The Borrower shall reimburse the Administrative Agent for all reasonable
and documented out-of-pocket expenses paid or incurred by the Administrative
Agent, including, without limitation, filing and recording costs and fees, costs
of any environmental review, and consultants’ fees, travel expenses, cusip costs
and reasonable fees, charges and disbursements of outside counsel to the
Administrative Agent and/or the allocated costs of in-house counsel incurred
from time to time, in connection with the due diligence, preparation,
administration, negotiation, execution, delivery, syndication, distribution
(including, without limitation, via DebtX and any other internet service
selected by the Administrative Agent), review, amendment, modification, and
administration of the Loan Documents. The Borrower also agrees to reimburse the
Administrative Agent, the LC Issuers and the Lenders for any costs, internal
charges and out-of-pocket expenses, including, without limitation, filing and
recording costs and fees, costs of any environmental review, and consultants’
fees, travel expenses and reasonable fees, charges and disbursements of outside
counsel to the Administrative Agent, the LC Issuers and the Lenders and/or the
allocated costs of in-house counsel incurred from time to time, paid or incurred
by the Administrative Agent, any LC Issuer or any Lender in connection with the
collection and enforcement of the Loan Documents. Expenses being reimbursed by
the Borrower under

 
78
 
 
 
 




--------------------------------------------------------------------------------




this Section include, without limitation, costs and expenses incurred in
connection with the Reports described in the following sentence. The Borrower
acknowledges that from time to time Administrative Agent may prepare and may
distribute to the Lenders (but shall have no obligation or duty to prepare or to
distribute to the Lenders) certain audit reports (the “Reports”) pertaining to
the Borrower’s assets for internal use by Administrative Agent from information
furnished to it by or on behalf of the Borrower, after Administrative Agent has
exercised its rights of inspection pursuant to this Agreement.
(f)    The Borrower hereby further agrees to indemnify and hold harmless the
Administrative Agent, the Arranger, each LC Issuer, each Swing Line Lender, each
Lender, their respective affiliates, and each of their directors, officers and
employees, agents and advisors (each an “Indemnitee”) against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including,
without limitation, reasonable attorneys’ fees, charges and disbursements and
settlement costs (including, without limitation, all expenses of litigation or
preparation therefor) whether or not the Administrative Agent, the Arranger, any
LC Issuer, any Swing Line Lender, any Lender or any affiliate is a party
thereto) which any of them may pay or incur arising out of or relating to this
Agreement, the other Loan Documents, the transactions contemplated hereby, any
actual or alleged presence or release of Hazardous Materials on or from any
Property owned or operated by the Borrower or any of its Subsidiaries, any
environmental liability related in any way to the Borrower or any of its
Subsidiaries, or any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any of
its Subsidiaries, or the direct or indirect application or proposed application
of the proceeds of any Credit Extension hereunder, provided that such indemnity
shall not, as to any Indemnitee, apply to losses, claims, damages, liabilities
or related expenses to the extent such losses, claims, damages, liabilities or
related expenses (i) that result from the willful misconduct, bad faith or gross
negligence of such Indemnitee or any of its controlled affiliates or controlling
persons or any of the officers, directors, employees, partners, successors,
agents, advisors or representatives of any of the foregoing (in each case, (A)
as determined by a court of competent jurisdiction in a final and non-appealable
judgment and (B) with respect to any controlled affiliate, partner, agent,
advisor or representative, only if such person acted pursuant to the expressed
direction of such Indemnitee), or (ii) have arisen out of any dispute that does
not involve an act or omission of any Borrower or Guarantor and that is brought
by an Indemnitee against another Indemnitee (excluding any such claims against
the relevant Indemnitee in its capacity or in fulfilling its role as
Administrative Agent, bookrunner or lead arranger, as applicable, or any similar
role relating to the Loans). The obligations of the Borrower under this Section
9.6 shall survive the termination of this Agreement.
Section 9.7    Numbers of Documents. All statements, notices, closing documents,
and requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.
Section 9.8    Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in

 
79
 
 
 
 




--------------------------------------------------------------------------------




accordance with GAAP applied on a basis consistent with the consolidated audited
financial statements of Borrower (“Agreement Accounting Principles”).
Section 9.9    Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.
Section 9.10    Nonliability of Lenders. The relationship between the Borrower
on the one hand and the Lenders, the LC Issuer and the Administrative Agent on
the other hand shall be solely that of the borrower and lender. Neither the
Administrative Agent, the Arranger, any LC Issuer nor any Lender shall have any
fiduciary responsibilities to the Borrower. Neither the Administrative Agent,
the Arranger, any LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations. The Borrower agrees that neither
the Administrative Agent, the Arranger, any LC Issuer nor any Lender shall have
liability to the Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Administrative Agent, the Arranger, any LC Issuer nor any Lender shall have any
liability with respect to, and the Borrower hereby waives, releases and agrees
not to sue for, any special, indirect, consequential or punitive damages
suffered by the Borrower in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby. It is
agreed that the Arranger shall, in its capacity as such, have no duties or
responsibilities under the Agreement or any other Loan Document. Each Lender
acknowledges that it has not relied and will not rely on the Arranger in
deciding to enter into the Agreement or any other Loan Document or in taking or
not taking any action.
Section 9.11    Confidentiality. The Administrative Agent and each Lender agrees
to hold any confidential information which it may receive from the Borrower in
connection with this Agreement in confidence, except for disclosure (i) to its
Affiliates and to the Administrative Agent and any other Lender and their
respective Affiliates (it being understood that the Persons to whom disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such information confidential (“Confidentiality Direction”)),
(ii) to legal counsel, accountants, and other professional advisors to the
Administrative Agent or such Lender, who will receive the Confidentiality
Direction, (iii) as provided in Section 12.3(e), (iv) to regulatory officials,
(v) to any Person as requested pursuant to or as required by law, regulation, or
legal process, (vi) to any Person in connection with any legal proceeding to
which it is a party, (vii) to its direct or indirect contractual counterparties
in swap agreements or to legal counsel, accountants and other professional
advisors to such counterparties, who will receive the Confidentiality Direction,
(viii) to Rating Agencies if requested or required by such Rating Agencies in
connection with a rating relating to the Advances hereunder (it being understood
that, prior to any such disclosure, such

 
80
 
 
 
 




--------------------------------------------------------------------------------




Rating Agency shall undertake to preserve the confidentiality of the
information), (ix) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, to the extent
reasonably necessary, and (x) to the extent such information (1) becomes
publicly available other than as a result of a breach of this Section or
(2) becomes available to the Administrative Agent, any LC Issuer, the Swing Line
Lender or any other Lender on a non-confidential basis from a source other than
the Borrower. Without limiting Section 9.4, the Borrower agrees that the terms
of this Section 9.11 shall set forth the entire agreement between the Borrower
and the Administrative Agent and each Lender with respect to any confidential
information previously or hereafter received by the Administrative Agent or such
Lender in connection with this Agreement, and this Section 9.11 shall supersede
any and all prior confidentiality agreements entered into by the Administrative
Agent or any Lender with respect to such confidential information.
Section 9.12    Nonreliance. Each Lender hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U) for the
repayment of the Credit Extensions provided for herein.
Section 9.13    Disclosure. The Borrower and each Lender hereby acknowledge and
agree that U.S. Bank and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.
Section 9.14    USA PATRIOT ACT NOTIFICATION. The following notification is
provided to the Borrower pursuant to Section 326 of the USA PATRIOT Act of 2001,
31 U.S.C. Section 5318:
Each Lender that is subject to the requirements of the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies the Borrower and each other Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.
ARTICLE X    

THE ADMINISTRATIVE AGENT
Section 10.1    Appointment; Nature of Relationship. U.S. Bank National
Association d/b/a Housing Capital Company is hereby appointed by each of the
Lenders as its contractual representative (herein referred to as the
“Administrative Agent”) hereunder and under each other Loan Document, and each
of the Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this ARTICLE X. Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the

 
81
 
 
 
 




--------------------------------------------------------------------------------




contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders and (ii)
is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents. Each of the Lenders hereby agrees to assert no claim against the
Administrative Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.
Section 10.2    Powers. The Administrative Agent shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.
Section 10.3    General Immunity. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to the Borrower,
the Lenders or any Lender for any action taken or omitted to be taken by it or
them hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.
Section 10.4    No Responsibility for Loans, Recitals, etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in ARTICLE IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Event of
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrower or any guarantor of any of the Obligations or of any of the
Borrower’s or any such guarantor’s respective Subsidiaries.
Section 10.5    Action on Instructions of Lenders. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders. The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its

 
82
 
 
 
 




--------------------------------------------------------------------------------




satisfaction by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.
Section 10.6    Employment of Agents and Counsel. The Administrative Agent may
execute any of its duties as Administrative Agent hereunder and under any other
Loan Document by or through employees, agents, and attorneys-in-fact and shall
not be answerable to the Lenders, except as to money or securities received by
it or its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent’s duties hereunder and under any other Loan Document.
Section 10.7    Reliance on Documents; Counsel. The Administrative Agent shall
be entitled to rely upon any Note, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent. For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.
Section 10.8    Administrative Agent’s Reimbursement and Indemnification. The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Pro Rata Shares (disregarding, for the avoidance
of doubt, the exclusion of Defaulting Lenders therein) (i) for any amounts not
reimbursed by the Borrower for which the Administrative Agent is entitled to
reimbursement by the Borrower under the Loan Documents, (ii) for any other
expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (iii) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents, provided that (i) no Lender shall be liable for any
of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent and
(ii) any indemnification required pursuant to Section 3.5(d) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance

 
83
 
 
 
 




--------------------------------------------------------------------------------




with the provisions thereof. The obligations of the Lenders under this Section
10.8 shall survive payment of the Obligations and termination of this Agreement.
Section 10.9    Notice of Event of Default. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default hereunder unless the Administrative Agent has received written notice
from a Lender or the Borrower referring to this Agreement describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders; provided
that, except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.
Section 10.10    Rights as a Lender. In the event the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document with respect to its Commitment and its Loans
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.
Section 10.11    Lender Credit Decision, Legal Representation.
(o)    Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent, the Arranger or any other Lender and based on the
financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document
or other information expressly required to be furnished to the Lenders by the
Administrative Agent or Arranger hereunder, neither the Administrative Agent nor
the Arranger shall have any duty or responsibility (either initially or on a
continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Borrower or any of its Affiliates that may come
into the possession of the Administrative Agent or Arranger (whether or not in
their respective capacity as Administrative Agent or Arranger) or any of their
Affiliates.
(p)    Each Lender further acknowledges that it has had the opportunity to be
represented by legal counsel in connection with its execution of this Agreement
and the

 
84
 
 
 
 




--------------------------------------------------------------------------------




other Loan Documents, that it has made its own evaluation of all applicable laws
and regulations relating to the transactions contemplated hereby, and that the
counsel to the Administrative Agent represents only the Administrative Agent and
not the Lenders in connection with this Agreement and the transactions
contemplated hereby.
Section 10.12    Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower, such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, thirty (30) days after the retiring Administrative Agent gives notice
of its intention to resign. Upon any such resignation, the Required Lenders
shall have the right to appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders within fifteen (15) days after the
resigning Administrative Agent’s giving notice of its intention to resign, then
the resigning Administrative Agent may appoint, on behalf of the Borrower and
the Lenders, a successor Administrative Agent. Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of the
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Administrative Agent hereunder. If the Administrative Agent has
resigned and no successor Administrative Agent has been appointed, the Lenders
may perform all the duties of the Administrative Agent hereunder and the
Borrower shall make all payments in respect of the Obligations to the applicable
Lender and for all other purposes shall deal directly with the Lenders. No
successor Administrative Agent shall be deemed to be appointed hereunder until
such successor Administrative Agent has accepted the appointment. Any such
successor Administrative Agent shall be a commercial bank having capital and
retained earnings of at least $100,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Administrative Agent. Upon the effectiveness of the resignation of the
Administrative Agent, the resigning Administrative Agent shall be discharged
from its duties and obligations hereunder and under the Loan Documents. After
the effectiveness of the resignation of an Administrative Agent, the provisions
of this ARTICLE X shall continue in effect for the benefit of such
Administrative Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent hereunder and under the other
Loan Documents. In the event that there is a successor to the Administrative
Agent by merger, or the Administrative Agent assigns its duties and obligations
to an Affiliate pursuant to this Section 10.12, then the term “Prime Rate” as
used in this Agreement shall mean the prime rate, base rate or other analogous
rate of the new Administrative Agent.
Section 10.13    Administrative Agent and Arranger Fees. The Borrower agrees to
pay to U.S. Bank the fees agreed to by U.S. Bank and the Borrower, pursuant to
that certain letter agreement of even date herewith between U.S. Bank and the
Borrower (the “Fee Letter”). Lenders and Borrower understand and agree that,
except only as may otherwise be set forth in a separate side letter between U.S.
Bank and any other Lender (if at all), U.S. Bank shall have no obligation to
share any such fees paid to U.S. Bank pursuant to the Fee Letter with any of the
other Lenders.

 
85
 
 
 
 




--------------------------------------------------------------------------------




Section 10.14    Delegation to Affiliates. The Borrower and the Lenders agree
that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates. Any such Affiliate (and such Affiliate’s
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under ARTICLES IX and X.
Section 10.15    Arranger and Book Runner. None of the Lenders identified in
this Agreement as an “Arranger” or “Book Runner” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such, provided, however, that nothing in this
Section 10.15 shall affect the rights, powers, obligations, liabilities,
responsibilities or duties of the Administrative Agent in such capacity under
this Agreement and the other Loan Documents. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same acknowledgments with respect
to such Lenders as it makes with respect to the Administrative Agent in Section
10.11.
Section 10.16    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against each of the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
ARTICLE XI    

RATABLE PAYMENTS
Section 11.1    Ratable Payments. If any Lender, whether by setoff or otherwise,
has payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit

 
86
 
 
 
 




--------------------------------------------------------------------------------




Exposure held by the other Lenders so that after such purchase each Lender will
hold its Pro Rata Share of the Aggregate Outstanding Credit Exposure. If any
Lender, whether in connection with setoff or amounts which might be subject to
setoff or otherwise, receives collateral or other protection for its Obligations
or such amounts which may be subject to setoff, such Lender agrees, promptly
upon demand, to take such action necessary such that all Lenders share in the
benefits of such collateral or other protection ratably in proportion to their
respective Pro Rata Shares of the Aggregate Outstanding Credit Exposure. In case
any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.
ARTICLE XII    

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
Section 12.1    Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns permitted hereby, except
that (i) the Borrower shall not have the right to assign its rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (ii) any assignment by any Lender must be made in compliance with
Section 12.3, and (iii) any transfer by participation must be made in compliance
with Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with the
terms of this Agreement. The parties to this Agreement acknowledge that clause
(ii) of this Section 12.1 relates only to absolute assignments and this Section
12.1 does not prohibit assignments by any Lender creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank or (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee; provided, however,
that no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 12.3. The Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 12.3; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.
Section 12.2    Participations.
(a)    Permitted Participants; Effect. Any Lender may at any time sell to one or
more entities (“Participants”) participating interests in any Outstanding Credit
Exposure owing to such Lender, any Note held by such Lender, any Commitment of
such Lender or any other interest of such Lender under the Loan Documents. In
the event of any such sale

 
87
 
 
 
 




--------------------------------------------------------------------------------




by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the owner of its Outstanding Credit
Exposure and the holder of any Note issued to it in evidence thereof for all
purposes under the Loan Documents, all amounts payable by the Borrower under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.
(b)    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents provided that each such Lender may agree in
its participation agreement with its Participant that such Lender will not vote
to approve any amendment, modification or waiver with respect to any Outstanding
Credit Exposure or Commitment in which such Participant has an interest which
would require consent of all of the Lenders pursuant to the terms of Section 8.3
or of any other Loan Document.
(c)    Benefit of Certain Provisions. The Borrower further agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.2, 3.4, 3.5,
9.6 and 9.10 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.3, provided that (i) a Participant
shall not be entitled to receive any greater payment under Section 3.1 or 3.2
than the Lender who sold the participating interest to such Participant would
have received had it retained such interest for its own account, unless the sale
of such interest to such Participant is made with the prior written consent of
the Borrower, (ii) each Participant shall be subject to the provisions of
Section 3.7 and (iii) a Participant shall not be entitled to receive any greater
payment under Section 3.5 than the Lender who sold the participating interest to
such Participant would have received had it retained such interest for its own
account (A) except to the extent such entitlement to receive a greater payment
results from a change in treaty, law or regulation (or any change in the
interpretation or administration thereof by any Governmental Authority) that
occurs after the Participant acquired the applicable participation and (B), in
the case of any Participant that would be a Non-U.S. Lender if it were a Lender,
such Participant agrees to comply with the provisions of Section 3.5 to the same
extent as if it were a Lender (it being understood that the documentation
required under Section 3.5(f) shall be delivered to the participating Lender).
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in any Outstanding Credit Exposure, any Note, any
Commitment or any other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Outstanding Credit Exposure, any Note, any Commitment or any other obligations
under the Loan Documents) to any Person except to the extent that such
disclosure is necessary to establish that such Outstanding Credit Exposure, any
Note, any Commitment or any other obligations

 
88
 
 
 
 




--------------------------------------------------------------------------------




under the Loan Documents is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
Section 12.3    Assignments.
(g)    Permitted Assignments. Any Lender may, upon the prior approval of
Administrative Agent, LC Issuer and Swing Line Lender, assign to any affiliate
of such Lender all or a portion of its respective Commitment, in such a manner
as to create privity of contract between such affiliate and the Borrower and to
make such affiliate a Lender for all purposes hereunder. Any Lender may, upon
the prior approval of Administrative Agent, LC Issuer and Swing Line Lender,
assign to any entity which meets the following conditions (“Assignee Lender”)
all or a portion of its respective Commitment, in such a manner as to create
privity of contract between such person and the Borrower and to make such person
a Lender for all purposes hereunder:
(i)    The minimum portion of the total commitment which the assigning Lender
may assign to an Assignee Lender shall be Five Million Dollars ($5,000,000.00).
(ii)    Without limiting the power of consent in subsection (iv) below, an
Assignee Lender (or its direct or indirect parent) shall be either (A) a
commercial lender organized under the laws of the United States, or any state
thereof, and having total assets in excess of Two Billion Dollars
($2,000,000,000) or (B) a commercial bank organized under the laws of any other
country which has total assets in excess of Ten Billion Dollars
($10,000,000,000) or (C) any other financial institution which has total assets
in excess of Ten Billion Dollars ($10,000,000,000).
(iii)    The senior unsecured debt of an Assignee Lender (or its direct or
indirect parent) shall have a rating of Baa-2 or higher from Moody’s Investors
Service, Inc. or a comparable rating agency.
(iv)    Such assignment shall have been approved by Administrative Agent, LC
Issuer and Swing Line Lender, which approvals shall not be unreasonably
withheld.
(v)    The Assignee Lender shall have paid to the Administrative Agent an
administrative fee of $3,500.00 to process the admission of such Assignee
Lender.
(vi)    The Assignee Lender shall not be Borrower or any of Borrower’s
Affiliates.

 
89
 
 
 
 




--------------------------------------------------------------------------------




(vii)    Borrower’s consent shall have been obtained; provided, however, that,
during the existence of any Event of Default, Borrower's consent shall not be
required in connection with any sale, transfer, assignment or syndication of any
portion of the Loan or any Lender's interest therein.
(h)    Assignment and Assumption. The Borrower and Administrative Agent may
continue to deal solely and directly with the assigning Lender in connection
with the interest so assigned to an Assignee Lender (or to an affiliate of such
Lender) until such time as (i) written notice of such assignment, together with
payment instructions, addresses and related information with respect to the
Assignee Lender (or such affiliate) shall have been given to the Borrower and
Administrative Agent by the assigning Lender and the Assignee Lender (or such
affiliate); (ii) the assigning Lender and the Assignee Lender (or such
affiliate) shall have delivered to the Borrower and Administrative Agent an
Assignment and Assumption. Upon request, Borrower will execute and deliver to
Administrative Agent an appropriate replacement promissory note or replacement
promissory notes in favor of each assignee (and assignor, if such assignor is
retaining a portion of its Commitment and advances) reflecting such assignee’s
(and assignor’s) portion of the Commitment. Upon execution and delivery of such
replacement promissory note(s) the original promissory note or notes evidencing
all or a portion of the Commitment being assigned shall be canceled and returned
to Borrower.
(i)    Notice by Administrative Agent. Promptly following receipt by
Administrative Agent of an executed Assignment and Assumption, Administrative
Agent shall give notice to the Borrower and to the Lenders of: (i) the
effectiveness of the assignment by the assigning Lender to the Assignee Lender
(or the affiliate of the Lender); and (ii) the revised Pro Rata Shares and
maximum amounts of the Commitment in effect as a result of such assignment.
(j)    Adjustment of Shares. Immediately upon delivery of the Assignment and
Assumption to Administrative Agent, this Agreement shall be deemed to be amended
to the extent, but only to the extent, necessary to reflect the addition of the
Assignee Lender (or affiliate of the Lender) and the resulting adjustment of the
Pro Rata Shares and maximum amounts of the Lenders’ Commitment arising
therefrom. The portion of the Commitment assigned to each Assignee Lender (or
such affiliate) shall reduce the Commitment of the assigning Lender by a like
amount.
(k)    Rights of Assignee. From and after the date upon which Administrative
Agent notifies the assigning Lender that it has received an executed Assignment
and Assumption: (1) the Assignee Lender (or the Lender’s affiliate) thereunder
shall be a party to this Agreement and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Assumption, shall have the rights and obligations of a Lender under this
Agreement; and (2) the assigning Lender shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment and Assumption, relinquish its rights and be released from its
obligations under this Agreement.

 
90
 
 
 
 




--------------------------------------------------------------------------------




(l)    Assignee’s Agreements. By executing and delivering an Assignment and
Assumption, the Assignee Lender (or the Lender’s affiliate) thereunder confirms
and agrees as follows: (1) other than as provided in such Assignment and
Assumption, the assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
the Note or any other instrument or document furnished pursuant to the Loan;
(2) the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any
other parties or the performance or observance by the Borrower of any of its
obligations under the Note and this Agreement; (3) the Assignee Lender (or such
affiliate) has received a copy of this Agreement, together with such other
documents and information as the Assignee Lender (or such affiliate) has deemed
appropriate to make its own credit analysis and decision to enter into the
Assignment and Assumption; (4) the Assignee Lender (or such affiliate) will,
independently and without reliance upon Administrative Agent, continue to make
its own credit decisions in taking or not taking action under this Agreement;
(5) the Assignee Lender (or such affiliate) hereby appoints and authorizes
Administrative Agent to take such action as administrative agent on its behalf
and to exercise such powers under the Loan Documents and this Agreement as are
delegated to Administrative Agent thereunder and hereunder, together with such
powers as are reasonably incidental thereto; and (6) the Assignee Lender (or
such affiliate) agrees that it will perform all of the obligations which by the
terms of this Agreement are required to be performed by it as a Lender and
confirms the representations and warranties of the assigning Lender under this
Agreement. Any assignment in violation of this Section 12.3 shall be deemed to
be a participation under Section 12.2 of this Agreement.
ARTICLE XIII    

NOTICES
Section 13.1    Notices; Effectiveness; Electronic Communication.
(d)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
(i)    if to the Borrower, to it at The New Home Company Inc., 85 Enterprise,
Suite 450, Aliso Viejo, CA 92656, Attention: Wayne Stelmar, Chief Financial
Officer, Facsimile: (949) 382-7801;
(ii)    if to the Administrative Agent, to it at U.S. Bank National Association
d/b/a Housing Capital Company, 3200 Bristol Street, Suite 800, Costa Mesa, CA
92626, Attention: Loan Administration, Facsimile: (714) 438-4435;

 
91
 
 
 
 




--------------------------------------------------------------------------------




(iii)    if to a Lender or LC Issuer, to it at its address (or facsimile number)
set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(e)    Electronic Communications. Notices and other communications to the
Lenders and the LC Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or LC Issuer pursuant to Article II if such Lender or LC Issuer,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its respective discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.
Unless the recipient otherwise prescribes pursuant to the preceding paragraph,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not given during the normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.
(f)    Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto given in the manner set forth in this Section 13.1.
ARTICLE XIV    

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
Section 14.1    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in ARTICLE IV, this
Agreement shall become effective when it shall have been executed

 
92
 
 
 
 




--------------------------------------------------------------------------------




by the Administrative Agent, and when the Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the parties hereto, and thereafter shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
Section 14.2    Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any assignment and assumption
agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, or any other state laws based on the
Uniform Electronic Transactions Act.
ARTICLE XV    

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
Section 15.1    CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF CALIFORNIA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.
Section 15.2    CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT
SITTING IN ORANGE COUNTY, CALIFORNIA IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER TO
BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE ADMINISTRATIVE AGENT, ANY LC
ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN ORANGE COUNTY, CALIFORNIA.
Section 15.3    WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, THE BORROWER, THE ADMINISTRATIVE

 
93
 
 
 
 




--------------------------------------------------------------------------------




AGENT, EACH LC ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.


[Signature Pages Follow]



 
94
 
 
 
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.
 
The New Home Company Inc., a Delaware corporation
 
 
 
 
By:
/s/ Wayne Stelmar
 
Name:
Wayne Stelmar
 
Title:
Chief Financial Officer
 
 
 
 
By:
/s/ Mark Kawanami
 
Name:
Mark Kawanami
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION, D/B/A HOUSING CAPITAL COMPANY as a Lender, a
Swing Line Lender, an LC Issuer and Administrative Agent
 
 
 
 
By:
/s/ Karen Goodbody
 
Name:
Karen Goodbody
 
Title:
Vice President
 
 
 
 
 
 




 
 
 
 
 
 


